Exhibit 10

 

--------------------------------------------------------------------------------

 

COINSURANCE AGREEMENT

 

between

 

LIBERTY LIFE INSURANCE COMPANY

 

and

 

PROTECTIVE LIFE INSURANCE COMPANY

 

Dated as of April 29, 2011

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE

 

Page

 

 

 

ARTICLE I

 

 

COINSURANCE

 

1

Section 1.1 Scope and Basis of Reinsurance

 

1

Section 1.2 Reinsuring Clause; Extra Contractual Obligations

 

2

Section 1.3 Transfer of Assets and Ceding Commission

 

2

Section 1.4 Net Retained Liabilities

 

7

Section 1.5 Producer Payments

 

8

Section 1.6 Guaranty Fund Assessments and Premium Taxes

 

9

Section 1.7 Other Reinsurance

 

9

Section 1.8 Policy Changes and Non-Guaranteed Elements

 

10

Section 1.9 Ownership of Premiums

 

10

Section 1.10 Security Interest

 

11

 

 

 

ARTICLE II

 

 

REINSURANCE LIABILITY

 

12

Section 2.1 Reinsurance Liability

 

12

Section 2.2 Other Reinsurance

 

12

Section 2.3 Disclaimer

 

13

 

 

 

ARTICLE III

 

 

CERTAIN FINANCIAL PROVISIONS

 

14

Section 3.1 Provision of Security by the Reinsurer

 

14

Section 3.2 Credit for Reinsurance

 

16

Section 3.3 Conversion to Assumption Reinsurance

 

17

Section 3.4 RBC Reports

 

17

 

 

 

ARTICLE IV

 

 

REPRESENTATIONS AND WARRANTIES

 

17

Section 4.1 Representations and Warranties of Reinsurer

 

17

Section 4.2 Representations and Warranties of the Company

 

19

 

 

 

ARTICLE V

 

 

PLAN OF REINSURANCE

 

20

Section 5.1 Plan

 

20

Section 5.2 Follow the Fortunes

 

20

Section 5.3 Reductions and Terminations

 

21

Section 5.4 Reinstatements

 

21

Section 5.5 Contractual Conversions; Internal Replacement

 

21

Section 5.6 New Policies

 

22

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

ADMINISTRATION

 

22

Section 6.1 Administrative Services

 

22

Section 6.2 Regulatory Matters

 

22

Section 6.3 Bank Accounts

 

22

Section 6.4 Net Settlements

 

23

Section 6.5 Actuarial Reports

 

23

 

 

 

ARTICLE VII

 

 

DAC TAX

 

24

Section 7.1 DAC Tax Election

 

24

 

 

 

ARTICLE VIII

 

 

INSOLVENCY

 

25

Section 8.1 Insolvency

 

25

 

 

 

ARTICLE IX

 

 

TERMINATION

 

26

Section 9.1 Duration of Coinsurance; No Recapture

 

26

Section 9.2 Termination

 

26

Section 9.3 Termination by the Company

 

26

Section 9.4 Settlement Upon Termination by the Company

 

26

 

 

 

ARTICLE X

 

 

DISPUTE RESOLUTION

 

27

Section 10.1 Arbitration

 

27

Section 10.2 Disputes over Initial Coinsurance Premiums and Ceding Commission
Calculations

 

31

Section 10.3 Other Disputes over Calculations

 

34

 

 

 

ARTICLE XI

 

 

INDEMNIFICATION

 

34

Section 11.1 Indemnification of the Reinsurer by the Company

 

34

Section 11.2 Indemnification of the Company by the Reinsurer

 

35

Section 11.3 Claims Notice

 

35

Section 11.4 Right to Contest Claims of Third Parties

 

35

Section 11.5 Mitigation

 

37

Section 11.6 Subrogation; Insurance

 

37

 

 

 

ARTICLE XII

 

 

CONFIDENTIALITY

 

37

Section 12.1 Confidentiality

 

37

 

ii

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

 

DEFINITIONS AND CONSTRUCTION

 

38

Section 13.1 Definitions

 

38

Section 13.2 Construction

 

50

 

 

 

ARTICLE XIV

 

 

GENERAL PROVISIONS

 

51

Section 14.1 Books and Records

 

51

Section 14.2 Inspection by Reinsurer

 

51

Section 14.3 Errors and Omissions

 

51

Section 14.4 Offset

 

51

Section 14.5 Reimbursement of Expenses

 

51

Section 14.6 Parties to this Agreement

 

52

Section 14.7 Authority

 

52

Section 14.8 No Assignment

 

52

Section 14.9 Notices

 

52

Section 14.10 Severability

 

54

Section 14.11 Announcements

 

54

Section 14.12 Schedules, Annexes and Exhibits

 

54

Section 14.13 Entire Agreement

 

54

Section 14.14 Binding Effect

 

55

Section 14.15 Waiver and Amendment

 

55

Section 14.16 Headings

 

55

Section 14.17 Counterparts

 

55

Section 14.18 No Prejudice

 

55

Section 14.19 Governing Law

 

55

Section 14.20 Further Assurances

 

55

Section 14.21 Recourse

 

55

 

iii

--------------------------------------------------------------------------------


 

INDEX OF SCHEDULES

 

Schedule 1.3(a)(i)

Real Property

Schedule 5.6

New Policies Under Producer Agreements

Schedule 13.1(i)

Assumed Reinsurance Agreements

Schedule 13.1(ttt)

Other Reinsurance

Schedule 13.1(cccc)

Other Policies

 

INDEX OF ANNEXES

 

Annex A

Assets Supporting Initial Coinsurance Premium

Annex B

Net Settlements

Annex C

Estimated Discounted Interest Maintenance Reserve Amortization

Annex D

Actual Discounted Interest Maintenance Reserve Amortization

Annex E

Valuation Methodology for Net Retained Liabilities

Annex F

Net Retained Liability Ceding Commission Amount

 

INDEX OF EXHIBITS

 

Exhibit A

Form of Trust Agreement

 

iv

--------------------------------------------------------------------------------


 

COINSURANCE AGREEMENT

 

Coinsurance Agreement, dated as of April 29, 2011 (this “Agreement”), between
Liberty Life Insurance Company, a South Carolina insurance company (the
“Company”), and Protective Life Insurance Company, a Tennessee insurance company
(the “Reinsurer”; each of the Company and the Reinsurer, a “Party” and together,
the “Parties”).

 

RECITALS

 

WHEREAS, the Company desires to cede or retrocede to the Reinsurer certain risks
under certain life and health insurance policies issued and reinsured by it; and

 

WHEREAS, the Reinsurer desires to reinsure such policies from the Company on the
terms and conditions stated herein; and

 

WHEREAS, the Company and the Reinsurer intend that the basis of the reinsurance
shall be 100% coinsurance by the Reinsurer; and

 

WHEREAS, the Company and the Reinsurer intend that the Reinsurer will provide
certain administrative services for policies reinsured hereunder, and the
Company and the Reinsurer have entered into an Administrative Services Agreement
of dated as of the date hereof (the “Administrative Services Agreement”)
pursuant to which the Reinsurer shall provide such administrative services on
the terms and conditions stated therein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration the receipt and adequacy
of which is hereby acknowledged, and intending to be legally bound hereby, the
Company and the Reinsurer hereby agree as follows:

 

ARTICLE I
COINSURANCE

 

Section 1.1  Scope and Basis of Reinsurance.  This Agreement applies to each and
every of the Policies (a) issued by the Company and in force as of the Effective
Time (the “Existing Direct Reinsured Policies”), (b) issued by the Company after
the Effective Time in accordance with Section 5.4, 5.5(a) and 5.6 hereof (the
“New Direct Reinsured Policies” and, together with the Existing Direct Reinsured
Policies, the “Direct Reinsured Policies”), (c) reinsured by the Company under
the terms of any Assumed Reinsurance Agreement as of the Effective Time (the
“Existing Indirect Reinsured Policies”) and (d) reinsured by the Company after
the Effective Time pursuant to the terms of any of the

 

--------------------------------------------------------------------------------


 

Assumed Reinsurance Agreements (the “New Indirect Reinsured Policies”, together
with the Existing Indirect Reinsured Policies, the “Indirect Reinsured Policies”
and the Indirect Reinsured Policies together with the Direct Reinsured Policies,
the “Reinsured Policies”).  Except as expressly provided herein, this Agreement
does not reinsure any Policy written by the Company, or as to which the Company
otherwise incurs or assumes liability, after the Effective Time.

 

Section 1.2  Reinsuring Clause; Extra Contractual Obligations.  Subject to the
terms and conditions of this Agreement, the Company hereby cedes and the
Reinsurer hereby reinsures on a coinsurance basis as of the Effective Time, 100%
(the “Reinsurer’s Share”) of all Reinsured Liabilities arising under or relating
to the Reinsured Policies.   In addition to Reinsurer’s coinsurance of the
Reinsurer’s Share of the Reinsured Liabilities pursuant to the preceding
sentence, the Reinsurer hereby accepts and agrees to assume and discharge the
Reinsurer’s Share of Extra Contractual Obligations other than Excluded
Liabilities.  Except as set forth herein, the Reinsurer does not assume any
other liabilities of any kind or description, whether known or unknown,
contingent or otherwise.

 

Section 1.3  Transfer of Assets and Ceding Commission.

 

(a)  Coinsurance Premium.

 

(i)  On the Effective Date, the Company will transfer to the Reinsurer an
initial coinsurance premium with respect to the Reinsured Policies consisting of
cash, cash equivalents and the assets set forth on Annex A (with such additions
or substitutions as may be determined by the Reinsurer) (the “Transferred
Assets”) with an aggregate Value determined three Business Days prior to the
Effective Date equal to the following amount: (1) Reinsurer’s Share of the
Statutory Reserves held by the Company with respect to the Reinsured Policies as
of the Effective Time, plus (2) the Reinsurer’s Share of the Interest
Maintenance Reserve attributable to the Transferred Assets, minus (3) the
Reinsurer’s Share of the amount of outstanding policy loans on the Reinsured
Policies (to the extent such policy loans constitute admitted assets under SAP,
net of any unearned policy loan interest on such loans but including amounts of
interest due and accrued with respect thereto), minus (4) the Reinsurer’s Share
of net due and deferred Premiums on the Reinsured Policies, in each case
determined in accordance with SAP, consistently applied (such amount, “Initial
Coinsurance Premium”); provided that, notwithstanding anything to the contrary
in this Agreement, solely for purposes of calculating the Initial Coinsurance
Premium, the term “Reinsured Policies” shall include the portion of the Policies
from which Net Retained Liabilities arise.  In addition, the Company hereby
sells, assigns, transfers

 

2

--------------------------------------------------------------------------------


 

and delivers to the Reinsurer as reinsurance premium, on the Effective Date
effective as of the Effective Time, all of Company’s right, title and interest
(w) under the Reinsured Policies to receive principal and interest paid on
policy loans, (x) in the Premiums, (y) in agent debit balances as of the
Effective Date with respect to the Reinsured Policies and the Net Retained
Liabilities and (z) in the real property listed on Schedule 1.3(a)(i) hereto,
free and clear of any liens or other encumbrances.  To the extent the foregoing
sentence is ineffective to transfer the type of asset described, the Company
agrees to execute and record all additional instruments, bills of sale, deeds
and other documents necessary to transfer such asset as soon practicable after
the Effective Date.

 

(ii)  The amount of the Initial Coinsurance Premium paid on the Effective Date
shall be determined on an estimated basis (the “Estimated Initial Coinsurance
Premium”) as follows: (1) with respect to each of the items set forth in clauses
(1), (3) and (4) of the definition of “Initial Coinsurance Premium,” the portion
of the Estimated Initial Coinsurance Premium attributable to such item shall be
equal to the amount for such item set forth on the Estimated Balance Sheet
delivered to the Reinsurer pursuant to the Stock Purchase Agreement and (2) with
respect to the item set forth in clause (2) of the definition of “Initial
Coinsurance Premium”, the portion of the Estimated Initial Coinsurance Premium
attributable to such item shall be determined by the Reinsurer in good faith on
an estimated basis as of the date that is three Business Days prior to the
Effective Date.

 

(iii)  On the Effective Date, the Reinsurer shall deliver to the Company a
statement setting forth (1) the amount of the Estimated Initial Coinsurance
Premium and (2) the final list of Transferred Assets, in each case, determined
as of the date that is three Business Days prior to the Effective Date.

 

(iv)  Within five Business Days following the date on which the Purchase Price
Adjustment Materials and the determination of the amounts set forth therein
become final and binding pursuant to the penultimate sentence of
Section 2.6(e) of the Stock Purchase Agreement (the “True-Up Date”), the
Reinsurer shall deliver to the Company a statement (the “Initial Coinsurance
Premium Reconciliation Statement”) prepared in good faith by the Reinsurer
setting forth the actual amount of the Initial Coinsurance Premium minus the Net
Retained Liabilities Initial Coinsurance Premium Adjustment as of the True-Up
Date (the “Actual Initial Coinsurance Premium”), the calculation of each of
items (1) through (4) of the definition of “Initial Coinsurance Premium” and the

 

3

--------------------------------------------------------------------------------


 

Value of the Transferred Assets as of the Effective Date; provided that if the
True-Up Date has not occurred on or prior to the date that is seventy-five days
following the Effective Date, (x) the Reinsurer shall deliver to the Company a
statement setting forth the Reinsurer’s good faith estimate of the Net Retained
Liabilities Initial Coinsurance Premium Adjustment as of such date that is
seventy-five days following the Effective Date and the Reinsurer shall pay the
Company an amount of cash equal to the amount set forth in such statement within
four Business Days of delivery of such statement and (y) for purposes of
preparing the Initial Coinsurance Premium Reconciliation Statement and
calculating the Actual Initial Coinsurance Premium and the Initial Coinsurance
Premium Adjustment, the Net Retained Liabilities Initial Coinsurance Premium
Adjustment shall be reduced by the amount of cash, if any, received by the
Company from the Reinsurer pursuant to clause (x) of this Section 1.3(a)(iv). 
With respect to each of the items set forth in clauses (1), (3) and (4) of the
definition of “Initial Coinsurance Premium,” the portion of the Actual Initial
Coinsurance Premium attributable to such item shall be equal to the amount for
such item set forth on the Final Balance Sheet.  With respect to the item set
forth in clause (2) of the definition of “Initial Coinsurance Premium,” the
portion of the Actual Initial Coinsurance Premium attributable to such item
shall be the actual Interest Maintenance Reserves attributable to the
Transferred Assets as of the Effective Date.  The “Initial Coinsurance Premium
Adjustment” shall be equal to the following amount (whether positive or
negative): (1) the difference (whether positive or negative) between the Actual
Initial Coinsurance Premium minus the Estimated Initial Coinsurance Premium,
minus (2) the difference (whether positive or negative) between the Value of the
Transferred Assets determined in connection with the calculation of the
Estimated Initial Coinsurance Premium pursuant to Section 1.3(a)(i) minus the
Value of the Transferred Assets on the Effective Date, minus (3) the Net
Retained Liabilities Earned Interest.  If the Initial Coinsurance Premium
Adjustment is positive, then the Company shall pay to the Reinsurer an amount of
cash equal to the Initial Coinsurance Premium Adjustment within five Business
Days after the Initial Coinsurance Premium Adjustment is finalized pursuant to
Section 10.2, together with an amount of interest on the portion of the Initial
Coinsurance Premium Adjustment not attributable to the Net Retained Liabilities
Initial Coinsurance Premium Adjustment at the Applicable Rate (as such term is
defined in the Stock Purchase Agreement) calculated on the basis of a 360-day
year for the actual number of days elapsed, accrued from the Effective Date
until, but not including, the date of payment.  If the Initial Coinsurance
Premium Adjustment is negative, then the Reinsurer shall pay to the Company an
amount in cash equal to the absolute value of the Initial Coinsurance

 

4

--------------------------------------------------------------------------------


 

Premium Adjustment within five Business Days after the Initial Coinsurance
Premium Adjustment is finalized pursuant to Section 10.2, together with an
amount of interest on the portion of the Initial Coinsurance Premium Adjustment
not attributable to the Net Retained Liabilities Initial Coinsurance Premium
Adjustment at the Applicable Rate (as such term is defined in the Stock Purchase
Agreement) calculated on the basis of a 360-day year for the actual number of
days elapsed, accrued from the Effective Date until, but not including, the date
of payment.

 

(b)  Ceding Commission.

 

(i)  In consideration of the reinsurance ceded hereunder, on the Effective Date
the Reinsurer shall pay the Company a ceding commission in cash of an amount 
(the “Ceding Commission”) equal to (1) the sum of (A) $200,500,000 and (B) the
Reinsurer’s Share of the aggregate of all Discounted Interest Maintenance
Reserve Amortization for the Transferred Assets, minus (2) the Life NB Amount.

 

(ii)  The amount of the Ceding Commission paid on the Effective Date shall be
determined by the Reinsurer in good faith on an estimated basis (such amount,
the “Estimated Ceding Commission”) as follows: (1) with respect to the item set
forth in clause (1)(B) of the definition of “Ceding Commission,” the portion of
the Estimated Ceding Commission attributable to such item shall be determined by
the Reinsurer in accordance with Annex C and (2) with respect to the item set
forth in clause (2) of the definition of “Ceding Commission,” the portion of the
Estimated Ceding Commission attributable to such item shall be equal to the
amount for such item set forth on the Estimated NB Volume Adjustment Schedule
delivered to the Reinsurer pursuant to the Stock Purchase Agreement.

 

(iii)  On the Effective Date, the Reinsurer shall deliver to the Company a
statement setting forth the amount of the Estimated Ceding Commission,
determined as of the date that is three Business Days prior to the Effective
Date.

 

(iv)  Within five Business Days following the True-Up Date, the Reinsurer shall
deliver to the Company a statement (the “Ceding Commission Reconciliation
Statement”) prepared in good faith by the Reinsurer setting forth the actual
amount of the Ceding Commission minus the amount of the Net Retained Liabilities
Initial Ceding Commission Adjustment as of the True-Up Date (the “Actual Ceding
Commission”) and the calculation of each of items (1)(A), (1)(B) and (2) of the
definition

 

5

--------------------------------------------------------------------------------


 

of “Ceding Commission”; provided that if the True-Up Date has not occurred on or
prior to the date that is seventy-five days following the Effective Date,
(x) the Reinsurer shall deliver to the Company a statement setting forth the
Reinsurer’s good faith estimate of the Net Retained Liabilities Initial Ceding
Commission Adjustment as of such date that is seventy-five days following the
Effective Date and the Company shall pay the Reinsurer an amount of cash equal
to the amount set forth in such statement within four Business Days of delivery
of such statement and (y) for purposes of preparing the Ceding Commission
Reconciliation Statement and calculating the Actual Ceding Commission and the
Ceding Commission Adjustment, the portion of the Actual Ceding Commission
attributable to the Net Retained Liabilities Initial Ceding Commission
Adjustment shall be reduced by the amount of cash, if any, received by the
Reinsurer from the Company pursuant to clause (x) of this Section 1.3(b)(iv). 
With respect to the item set forth in clause (1)(B) of the definition of “Ceding
Commission,” the portion of the Actual Ceding Commission attributable to such
item shall be determined by the Reinsurer in accordance with Annex D.  With
respect to the item set forth in clause (2) of the definition of “Ceding
Commission,” the portion of the Actual Ceding Commission attributable to such
item shall be equal to the amount for such item set forth on the Final NB Volume
Adjustment Schedule.  The “Ceding Commission Adjustment” shall be equal to the
following amount (whether positive or negative): (1) the difference (whether
positive or negative) between the Actual Ceding Commission minus the Estimated
Ceding Commission, minus (2) the Net Retained Liabilities Ceding Commission
Interest.  If the Ceding Commission Adjustment is positive, then the Reinsurer
shall pay to the Company an amount of cash equal to the Ceding Commission
Adjustment within five Business Days after the Ceding Commission Adjustment is
finalized pursuant to Section 10.2, together with an amount of interest on the
portion of the Ceding Commission Adjustment not attributable to the Net Retained
Liabilities Initial Ceding Commission Adjustment at the Applicable Rate (as such
term is defined in the Stock Purchase Agreement) calculated on the basis of a
360-day year for the actual number of days elapsed, accrued from the Effective
Date until, but not including, the date of payment.  If the Ceding Commission
Adjustment is negative, then the Company shall pay to the Reinsurer an amount of
cash equal to the absolute value of the Ceding Commission Adjustment within five
Business Days after the Ceding Commission Adjustment is finalized pursuant to
Section 10.2, together with an amount of interest on the portion of the Ceding
Commission Adjustment not attributable to the Net Retained Liabilities Initial
Ceding Commission Adjustment at the Applicable Rate (as such term is defined in
the Stock Purchase Agreement) calculated on the basis of a 360-day year

 

6

--------------------------------------------------------------------------------


 

for the actual number of days elapsed, accrued from the Effective Date until,
but not including, the date of payment.

 

(c)  Net Retained Liabilities Cash Adjustment.  From the Effective Time until
the Net Retained Liabilities True-Up Date, (i) the Company shall pay the
Reinsurer an amount equal to the premiums and considerations, premium
adjustments and any and all amounts or payments, including any and all policy
fees, charges, reimbursements and similar amounts, received or collected by the
Company during such period in respect of the portion of the Policies from which
Net Retained Liabilities arise and (ii) the Reinsurer shall pay to the Company
an amount equal to the obligations, including any and all death claims, cash
surrender benefits, policyholder dividends, commissions and similar amounts,
arising out of or relating to the portion of the Policies from which Net
Retained Liabilities arise (including Extra Contractual Obligations, but
excluding the Excluded Liabilities) incurred by the Company during such period. 
The payment of such amounts shall be reflected in the Net Settlement for each
month ending prior to the Net Retained Liabilities True-Up Date and for the
month in which the Net Retained Liabilities True-Up Date occurs.  Following the
Net Retained Liabilities True-Up Date, the Reinsurer shall deliver to the
Company a statement (the “Net Retained Liabilities Cash Reconciliation
Statement”) setting forth the Reinsurer’s good faith estimate of the difference
(whether positive or negative) between (x) the aggregate amount paid to the
Reinsurer pursuant to the first sentence of this Section 1.3(c) attributable
each Net Retained Liability that remained a Net Retained Liability on the Net
Retained Liabilities True-Up Date minus (y) the aggregate amount paid to the
Company pursuant to the first sentence of this Section 1.3(c) attributable each
Net Retained Liability that remained a Net Retained Liability on the Net
Retained Liabilities True-Up Date (such difference, the “Net Retained
Liabilities Cash Adjustment”).   If the Net Retained Liabilities Cash Adjustment
is positive, then the Reinsurer shall pay to the Company an amount of cash equal
to the Net Retained Liabilities Cash Adjustment within five Business Days after
the Net Retained Liabilities Cash Adjustment is finalized pursuant to
Section 10.2, together with an amount of interest on such payment at the
Applicable Rate (as such term is defined in the Stock Purchase Agreement)
calculated on the basis of a 360-day year for the actual number of days elapsed,
accrued from the Effective Date until, but not including, the date of payment. 
If the Net Retained Liabilities Cash Adjustment is negative, then the Company
shall pay to the Reinsurer an amount of cash equal to the absolute value of the
Net Retained Liabilities Cash Adjustment within five Business Days after the Net
Retained Liabilities Cash Adjustment is finalized pursuant to Section 10.2,
together with an amount of interest on such payment at the Applicable Rate (as
such term is defined in the Stock Purchase Agreement) calculated on the basis of
a 360-day year for the actual number of days elapsed, accrued from the Effective
Date until, but not including, the date of payment.

 

Section 1.4  Net Retained Liabilities.  The Company and the Reinsurer will
cooperate to obtain all waivers and consents necessary in order to reinsure 100%
of the

 

7

--------------------------------------------------------------------------------


 

Net Retained Liabilities under this Agreement.  The Company and the Reinsurer
shall use their reasonable best efforts to obtain any such waivers and consents
(it being understood that the Reinsurer’s executive officers directly
responsible for the Life Reinsurer’s relationships with reinsurers shall, to the
extent reasonably appropriate, be personally engaged in that process) and
promptly advise the other Party of any communications with respect to any such
waivers and consents.  All correspondence from either the Company or the
Reinsurer to any Person from whom such a waiver or consent is sought shall be in
a form approved by the other Party; provided that any such approval by the
Company shall not be unreasonably withheld, conditioned or delayed.  At the
Reinsurer’s instruction and expense, the Company shall effect any such action
with respect to such waivers and consents as the Reinsurer shall reasonably
request, including sending correspondence requesting such waivers and consents
in a form approved by the Reinsurer; provided, however, that the Reinsurer shall
indemnify and hold harmless the Company for Losses arising out of any such
action so requested by the Reinsurer.  To the extent that after the Effective
Time, any such waivers or consents are obtained to reinsure a Net Retained
Liability under the terms of this Agreement or the Parties otherwise agree that
any such waivers or consents shall not be required as a condition to coverage
hereunder, then the liability and obligation pertaining to such Policy shall no
longer be deemed a Net Retained Liability for purposes of this Agreement and the
liability and obligation pertaining to such Policy shall be reinsured hereunder
effective as of the date of such consent, waiver or agreement by the Parties, as
applicable.  In addition, with respect to any such waiver or consent that is
obtained after the Net Retained Liabilities True-Up Date, (i) the Company shall
pay the Reinsurer an amount of cash equal to the Net Retained Liability Reserve
Transfer Amount with respect to such Net Retained Liability for which waiver or
consent was obtained and (ii) the Reinsurer shall pay the Company an amount of
cash equal to the Net Retained Liability Ceding Commission Amount with respect
to such Net Retained Liability for which waiver or consent was obtained.  For
the avoidance of doubt, prior to obtaining any such required consents or
waivers, the portion of each Policy from which Net Retained Liabilities arise
shall not be deemed to constitute a Reinsured Policy for purposes of this
Agreement; provided that the Reinsurer shall provide administrative services
with respect to any Net Retained Liabilities (and the associated Policies)
pursuant to the Administrative Services Agreement.

 

Section 1.5  Producer Payments.  The Reinsurer hereby assumes the liability of
the Company and agrees that is shall be financially responsible for Producer
Payments due in respect of premiums collected and received.  The Company hereby
designates the Reinsurer as “paying agent” to make such Producer Payments
directly to the applicable Producers from and after the Effective Date. The
Company shall act at the Reinsurer’s written direction and cost to exercise all
rights of the Company relating to the Reinsured Policies under the terms of the
Producer Agreements, including, without limitation, any rights to suspend or
terminate Producer Payments to such Producers for any reason or cause set forth
in the Producer Agreements, and the Company hereby transfers and

 

8

--------------------------------------------------------------------------------


 

assigns to the Reinsurer all of its rights under such Producer Agreements, but
in each case only to the extent such rights thereunder relate to the Reinsured
Policies; provided, however, that the Reinsurer shall indemnify and hold
harmless the Company for Losses arising out of any such action so requested by
the Reinsurer.

 

Section 1.6  Guaranty Fund Assessments and Premium Taxes.

 

(a)  Guaranty Funds Assessments.  In the event the Company is required to pay an
assessment on or after the Effective Date in respect of the Reinsured Policies
to any insurance guaranty, insolvency or other similar fund maintained by any
jurisdiction, the portion, if any, of such assessment that relates to such
Reinsured Policies shall be reimbursed by the Reinsurer.

 

(b)  Premium Taxes.  The Reinsurer shall pay to the Company a provision for
premium taxes and other charges, fees, taxes and assessments, including
retaliatory taxes (collectively, “Premium Taxes”), incurred on or after the
Effective Date in connection with premiums written or received under the
Reinsured Policies.  The provision for Premium Taxes shall be estimated at 2.5%
of premiums received under the Reinsured Policies, as calculated on a monthly
basis, and shall be paid by the Reinsurer to the Company as part of the monthly
settlement pursuant to Section 6.4 and adjusted annually to an actual rate for
each year as part of the monthly settlement pursuant to Section 6.4 for the
second calendar month of the following year, with such monthly settlement to
reflect the difference between actual Premium Taxes in respect of the Reinsured
Policies (after giving effect to any offsets for guaranty fund assessments
reimbursed by the Reinsurer pursuant to Section 1.6(a)) and estimated Premium
Taxes.

 

Section 1.7   Other Reinsurance.  This Agreement is written on a “gross” basis
and thus the costs and benefits of Other Reinsurance inuring on the Reinsured
Policies are intended to be borne by the Reinsurer.  Other Reinsurance with
respect to the Reinsured Policies shall be deemed to be inuring to the
Reinsurer’s benefit for all purposes of this Agreement and shall be accounted
for herein such that Reinsurer participates in the Reinsurer’s Share of any
premiums, benefits, recoveries, ceding or expense allowances, other allowances
and other adjustments as such amounts and such risks are paid, received or
otherwise collected by the Company with respect to such Other Reinsurance, it
being understood that the Reinsurer shall bear all risk of collecting third
party reinsurance.  Risks under the terms of any agreement of Other Reinsurance
as shall be terminated or recaptured with the Reinsurer’s consent shall be ceded
automatically hereunder to the Reinsurer without any further action required
subject to the receipt by Reinsurer of its proportional Reinsurer’s Share of any
reserve transfer or similar transfer or settlement amount received by the
Company from the applicable third party reinsurer.  The Reinsurer shall pay any
resulting special transfer or recapture fee incurred by the Company.  The
Company covenants that absent the specific prior written consent of the

 

9

--------------------------------------------------------------------------------


 

Reinsurer, the Company shall enter into no further reinsurance cession with
respect to any of the Reinsured Policies.

 

Section 1.8  Policy Changes and Non-Guaranteed Elements.

 

(a)  Policy Changes.  The Company agrees that it shall not make any changes in
the provisions and conditions of a Reinsured Policy or an Assumed Reinsurance
Agreement except with the Reinsurer’s prior written consent or to the extent
that any change to the terms of any Reinsured Policy is required by applicable
Law, in which case the Company shall consult with the Reinsurer as to any such
change.

 

(b)  Non-Guaranteed Elements.  The Company shall establish cost of insurance
charges, loads and expense charges, credited interest rates, mortality and
expense charges, administrative expense risk charges, and policyholder
dividends, as applicable, under the Policies (“Non-Guaranteed Elements”), taking
into account the recommendations of the Reinsurer with respect thereto.  The
Reinsurer may, from time to time, make recommendations to the Company with
respect to Non-Guaranteed Elements so long as the recommendations comply with
the written terms of the Policies, applicable Law and Actuarial Standards of
Practice promulgated by the Actuarial Standard Board governing redetermination
of non-guaranteed charges.  The Company shall fully consider any such
recommendations and act reasonably and in good faith in determining whether any
such recommendations be accepted and shall not unreasonably delay implementation
of any accepted recommendations more than ten Business Days after such
recommendations are provided in writing; provided, however, that the Reinsurer
shall indemnify and hold harmless the Company for Losses arising out of the
Company’s acceptance and implementation of the Reinsurer’s recommendations. 
Notwithstanding the foregoing, the Company shall establish Non-Guaranteed
Elements only in a manner no less favorable to policyholders than those that
would have been provided based on the Company’s documented procedures in effect
on the Effective Date or, in the absence of such documented procedures, in a
manner no less favorable to policyholders than those that would have been
provided based on the historical practices employed by the Company in
establishing Non-Guaranteed Elements in respect of the Policies.

 

Section 1.9  Ownership of Premiums.  Payment of Premiums to the Reinsurer, as
Administrator pursuant to the Administrative Services Agreement, by or on behalf
of a policyholder shall be deemed received by the Company.  All monies, checks,
drafts, money orders, postal notes and other instruments that may be received
after the Effective Date by the Company for premiums, fees or other payments on
or in respect of the Reinsured Policies shall be held in trust by the Company
for the benefit of the Reinsurer and shall be immediately transferred and
delivered to the Reinsurer, and any such instruments when so delivered shall
bear all endorsements required to effect the transfer of same to the Reinsurer. 
The Reinsurer is hereby authorized to endorse for payment to the Reinsurer any
such checks, drafts, money orders and other instruments pertaining to

 

10

--------------------------------------------------------------------------------


 

the Reinsured Policies that are payable to, or to the order of, the Company and
received by the Reinsurer under this Agreement.  As between the Parties, the
Reinsurer shall be deemed owner of all such payments.

 

Section 1.10  Security Interest.

 

(a)  The Parties intend the Company’s assignment pursuant to the last sentence
of Section 1.3(a)(i) to be a present assignment of all of the Company’s rights,
title and interest and not an assignment as collateral.  However, to the extent
that such assignment is not recognized as a present assignment, is not valid or
is recharacterized as a pledge rather than a lawful conveyance to the Reinsurer,
the Company does hereby grant, bargain, sell, convey, assign and otherwise
pledge to the Reinsurer, all of the Company’s right, title and interest, if any
(legal, equitable or otherwise) to all Premiums, fees and other payments due or
made after the Effective Date under the Reinsured Policies (and any lockbox or
account set up for the receipt of said Premiums, fees and other payments after
the Effective Date) (the “Collateral”) to secure all of the Company’s
obligations under this Agreement.

 

(b)  Upon the failure of the Company to fully perform any of its material
obligations under this Agreement, which failure is not caused by the Reinsurer
as Administrator and remains uncured ten days after written notice thereof is
received by the Company, the Reinsurer shall have, in addition to all other
rights under this Agreement or under applicable Law, the following rights:

 

(i)  the right to exercise all rights and remedies granted a secured party under
the Uniform Commercial Code, as said code has been enacted in the State of South
Carolina, the State of Tennessee, the State of Alabama, or any other applicable
jurisdiction (the “UCC”), as though all the Collateral constituted property
subject to a security interest under Article 9 thereof;

 

(ii)  the right to set off;

 

(iii)  the right to intercept and retain monies and property in any lockbox and
otherwise;

 

(iv)  without giving rise to any right to double recovery under this
Section 1.10 and Section 11.2, the right to reasonable attorneys’ fees incurred
in connection with the enforcement of this Agreement or in connection with
disposition of the Collateral; and

 

(v)  the right to dispose of the Collateral, subject to commercial
reasonableness.

 

11

--------------------------------------------------------------------------------


 

(c)  This Section 1.10 is being included in this Agreement to ensure that, if an
insolvency or other court determines that, notwithstanding the provisions of
this Agreement, including Section 1.1, Section 1.2, Section 1.3, Section 1.9,
Section 6.4 and Section 11.1, and the intent of this Agreement, the Company
retained ownership of or any rights in the Collateral, the Reinsurer’s rights to
the Collateral are protected with a first priority, perfected security interest,
and it is the intent of the Parties that this Section 1.10 be interpreted as
such.

 

(d)  Nothing contained herein shall be construed to support the conclusion that
the Company will retain any ownership of or any rights in the Collateral after
the Effective Time or to support the conclusion that the Reinsurer does not
acquire full ownership thereof as of the Effective Time.

 

(e)  The Company shall execute and deliver and the Reinsurer is authorized to
execute and deliver any and all financing statements reasonably requested by the
Reinsurer to the extent that it may appear appropriate to the Reinsurer to file
such financing statements in order to perfect the Reinsurer’s title under
Article 9 of the UCC to any and all Premiums and any and all other Collateral
and the Company shall do such further acts and things as Reinsurer may request
in order that the security interest granted hereunder may be maintained as a
first perfected security interest.

 

ARTICLE II
REINSURANCE LIABILITY

 

Section 2.1  Reinsurance Liability.  The reinsurance by Reinsurer of the
Reinsured Policies is subject to the same rates, conditions, limitations and
restrictions as the insurance under the Reinsured Policies written by the
Company on which the reinsurance is based.  The liability of Reinsurer hereunder
on the terms described herein begins on the Effective Date and, subject to
Article IX hereof, the liability of Reinsurer on any Reinsured Policy will
terminate as and when all liability of the Company with respect to such
Reinsured Policy terminates.

 

Section 2.2  Other Reinsurance.

 

(a)  The Company agrees that other than as provided expressly in this Agreement,
it shall take any actions reasonably requested by the Reinsurer to maintain in
full force and effect each of the Other Reinsurance Agreements and to perform
fully each of its obligations thereunder.  The Company may not modify, amend or
terminate any Other Reinsurance Agreement or waive any of its rights under any
such agreement without the Reinsurer’s prior written consent and shall fully
enforce, at the expense of the Reinsurer, all of its rights thereunder,
including, without limitation, at the Reinsurer’s request, requiring the
collateralization by the third party reinsurer of reserve balances and other
amounts thereunder.  With the Reinsurer’s consent, the Company may exercise any
right

 

12

--------------------------------------------------------------------------------


 

it may have to recapture risks ceded thereby under any of the Other Reinsurance
Agreements or to otherwise terminate any such agreement and shall, at the
Reinsurer’s instruction and expense, effect any such action with respect to the
management or administration of the Other Reinsurance as the Reinsurer shall
reasonably request, including, without limitation, termination or recapture, as
may be available under or with respect to the terms of any Other Reinsurance
Agreement; provided, however, that the Reinsurer shall indemnify and hold
harmless the Company for Losses arising out of any such action so requested by
the Reinsurer.  The Company agrees that it shall, at the direction of the
Reinsurer, pursue commercially reasonable management and collection efforts with
respect to the Other Reinsurance and, in general, will cooperate with the
Reinsurer in the management of the Other Reinsurance.

 

(b)  Following the Effective Date, at the Reinsurer’s request and expense, the
Company shall cooperate with the Reinsurer and use its reasonable best efforts
to novate any Other Reinsurance from the Company to the Reinsurer or a
designated Affiliate of the Reinsurer.  The Company shall promptly advise the
Reinsurer of any communications with respect to any such proposed novation.  All
correspondence from either the Company or the Reinsurer to any reinsurer under
Other Reinsurance in connection with any such proposed novation shall be in a
form approved by the other Party; provided that any such approval shall not be
unreasonably withheld, conditioned or delayed.  At the Reinsurer’s instruction
and expense, the Company shall effect any such action with respect to any such
proposed novation as Reinsurer shall reasonably request, including sending
correspondence requesting that an Other Reinsurance Agreement be novated to the
Reinsurer or a designated Affiliate of the Reinsurer in a form approved by the
Reinsurer; provided, however, that the Reinsurer shall indemnify and hold
harmless the Company for Losses arising out of any such action so requested by
Reinsurer.  For the avoidance of doubt, the Seller shall not be obligated to
take any action or cause the Company to take any action in connection with this
Section 2.2(b).

 

(c)  The recoverability of the Other Reinsurance from reinsurers shall be at the
risk of and for the account of the Reinsurer.  Notwithstanding anything in this
Agreement to the contrary, the Company shall have no obligation to pursue any
claims it may have for indemnification to which it may be entitled in connection
with the Other Reinsurance unless requested to do so by the Reinsurer and at the
expense of the Reinsurer.  In no event shall any such right to indemnification
reduce the Reinsurer’s responsibility for the risk of all Other Reinsurance.

 

Section 2.3  Disclaimer.  The Company has no duty of utmost good faith or other
similar duty of disclosure in connection with the cession of liabilities from
the Company to the Reinsurer as of the Effective Time, which the Company
expressly disclaims, and makes no representations or warranties to the Reinsurer
in connection with the cession of liabilities from the Company and the Reinsurer
as of the Effective Time, other than those expressly contained in this
Agreement; provided, however, that the Reinsurer reserves all

 

13

--------------------------------------------------------------------------------


 

of its rights and remedies in respect of any such duty of utmost good faith or
other similar duty of disclosure of the Company arising after the Effective Time
to the extent information relating to the liabilities reinsured hereunder has
not been disclosed, or is not otherwise available, to the Reinsurer, including
in its capacity as Administrator, or any of its designees or agents.

 

ARTICLE III
CERTAIN FINANCIAL PROVISIONS

 

Section 3.1  Provision of Security by the Reinsurer.

 

(a)  On the Effective Date, the Reinsurer shall establish and fund with an
amount of cash and assets having a Statutory Book Value equal to the Required
Balance calculated by the Reinsurer as of the Effective Date a trust account
(the “Trust Account”) with a Qualified United States Financial Institution
unaffiliated with the Reinsurer and the Company and which is reasonably
acceptable to the Reinsurer and the Company (the “Trustee”) at the sole cost and
expense of the Reinsurer naming the Company as sole beneficiary until such time
as a Trust Account is no longer required pursuant to Section 3.1(b) and shall
enter into the Trust Agreement to provide security for the payment of amounts
due the Company under this Agreement.  The Reinsurer shall transfer or pay into
the Trust Account, and shall thereafter maintain in the Trust Account, until
such time as a Trust Account is no longer required pursuant to Section 3.1(b),
cash and assets managed by the Reinsurer in accordance with guidelines
(including concentration limits, applied on a percentage of assets basis rather
than a percentage of capital basis) applied by the Reinsurer generally for its
own general investments supporting insurance liabilities having a Statutory Book
Value determined in good faith by Reinsurer on a quarterly basis to be not less
than the Required Balance.  In lieu of entering into the Trust Agreement and
establishing and funding the Trust Account in the manner set forth in this
Section 3.1, Reinsurer may instead, with the Company’s consent (which consent
shall not be unreasonably withheld or delayed), elect to provide to the Company
substantially equivalent security as would be provided by the Trust Account such
as by providing unconditional letters of credit, performance guarantees or other
similar collateralization.

 

(b)  For purposes of this Agreement, the term “Required Balance”, as of any date
of determination, means an amount equal to the Reinsurer’s Share of the
Statutory Reserves which would be appropriately held by the Company with respect
to the Reinsured Policies as of such date of determination assuming such
Statutory Reserves are gross of any statutory reserve credit taken by the
Company for this Agreement and calculated in accordance with SAP, reduced by
credit for reinsurance taken by the Reinsurer in respect of Financed Amounts as
of such date of determination and net of the Reinsurer’s Share of (1) policy
loan balances on the Reinsured Policies as of such date of determination and
(2) net due and deferred Premiums on the Reinsured Policies as of such date of
determination, in each case determined in accordance with SAP, consistently

 

14

--------------------------------------------------------------------------------


 

applied.  The Required Balance and the Statutory Book Value of any assets held
in the Trust Account shall be calculated by the Reinsurer as of the last day of
each calendar quarter, and the Reinsurer shall provide a certification with
respect to such valuation, including the calculation of the aggregate Statutory
Book Value of the assets, to the Company and the Trustee within thirty days
after the end of such quarter.  If the amount of cash plus the Statutory Book
Value of assets held in the Trust Account as of any quarter end is less than the
Required Balance as of such quarter end, the Reinsurer shall within ten Business
Days after such determination is made make such further deposits to the Trust
Account as are required in order to restore the Required Balance as of such
quarter end.  If the amount of cash plus the Statutory Book Value of assets held
in the Trust Account as of any quarter end is greater than the Required Balance
as of such quarter end, the Reinsurer may provide notice to the Company of its
desire to withdraw assets from the Trust Account, specifying the amount and type
of assets to be withdrawn.  Within five Business Days following its delivery of
such notice to the Company, the Reinsurer may withdraw such assets from the
Trust Account in excess of the amount necessary to maintain such Required
Balance as of the applicable quarter end.  Any disputes by the Company of the
valuation of any asset deposited in the Trust Account pursuant to this
Section 3.1 shall be resolved in accordance with Section 10.3.  Upon resolution
of any such dispute in accordance with Section 10.3, the Reinsurer shall cause
to be deposited additional assets that comply with Section 3.1(a) within two
Business Days following such resolution or may withdraw assets from the Trust
Account in accordance with this Section 3.1(b), such that following any such
deposit or withdrawal, the amount of cash plus the Statutory Book Value of the
assets held in the Trust Account is sufficient to maintain the Required Balance
as of the applicable quarter end.  Unless otherwise agreed upon in writing by
the Company, the Reinsurer shall maintain such Trust Account until all
obligations of the Reinsurer under this Agreement have been fully satisfied, as
determined by the Company in its sole reasonable discretion.  Notwithstanding
the foregoing, the Reinsurer may terminate the Trust Agreement and close the
Trust Account at any time when the Required Balance as of the end of any
calendar quarter is less than 10% of the sum of the capital and surplus of the
Reinsurer plus the asset valuation reserve of the Reinsurer, in each case as
determined in accordance with the statutory accounting principles and practices
prescribed by the Reinsurer’s state of domicile as of such quarter end.

 

(c)  The Company and the Reinsurer agree that the assets maintained in the Trust
Account may be withdrawn by the Company only after a default by Reinsurer in the
performance of its monetary obligations hereunder, which default has not been
cured by the Reinsurer within ten days following its receipt of a specific
written notice thereof delivered by the Company, and solely to the extent
required to cure such default and, notwithstanding any other provision of this
Agreement, shall be utilized and applied by the Company or any successor by
operation of law, including, without limitation, any liquidator, rehabilitator,
receiver or conservator of the Company, without diminution because of insolvency
on the part of the Company or the Reinsurer, only to pay amounts

 

15

--------------------------------------------------------------------------------


 

then due to the Company under this Agreement.  The amount of any such withdrawal
in excess of amounts then due to Company hereunder shall be deemed maintained in
constructive trust for the benefit of Reinsurer and promptly returned to the
Reinsurer.  Notwithstanding the foregoing, upon prior written notice to the
Company, the Reinsurer shall have the right to withdraw all or any part of the
cash and assets maintained in the Trust Account provided that the Reinsurer
shall, at the time of such withdrawal, replace the withdrawn assets with cash or
other qualified assets having a Statutory Book Value equal to the Statutory Book
Value of the assets and the amount of cash withdrawn so as to maintain at all
times the deposit in the Required Balance.

 

(d)  With respect to transfer of any Transferred Assets to the Trust Account,
the Reinsurer will hold valid title to all such Transferred Assets free and
clear of all Encumbrances, other than Permitted Encumbrances and interests of
nominees, custodians or similar intermediaries.  As of the date of the transfer
of any assets to the Trust Account after the Effective Date, the Reinsurer will
have good and marketable title, free and clear of any liens, to all such assets
transferred by it to the Trust Account, all assets transferred by the Reinsurer
after the Effective Date to the Trust Account shall be transferred free and
clear of any liens or other encumbrances and the Reinsurer will not create,
incur, assume or permit any lien or other encumbrance on any of the assets held
in the Trust Account, or on any interest therein or on any of the proceeds
thereof.

 

(e)  The Reinsurer shall notify the Company in writing of any payment default
occurring as to any asset in the Trust Account within five Business Days after
the Reinsurer receives notice of such default.  In the event the Reinsurer
determines that a delinquency of a timely payment in regard to any of the assets
in the Trust Account has occurred, the Reinsurer shall inform the Company of
such delinquency promptly upon such determination.

 

(f)  Notwithstanding the forgoing, in the event the Reinsurer’s RBC Ratio is
less than 125%, the Reinsurer shall fund the Trust Account with an amount of
cash and assets having a fair market value equal to the Required Balance, and
all references to “Statutory Book Value” in this Section 3.1 shall be deemed to
be references to “fair market value.”

 

Section 3.2  Credit for Reinsurance.  At all times during the term of this
Agreement, the Reinsurer agrees that it (a) shall hold and maintain all
licenses, permits and authorities required under applicable laws to perform its
obligations hereunder or (b) establish and maintain security in the form of
letters of credit, assets held in a reinsurance trust or a combination thereof
at its sole expense in a manner that meets all applicable Laws regarding credit
for reinsurance, in each case as necessary to enable the Company to receive
statutory reserve credit in all jurisdictions where it is licensed as an insurer
unless otherwise mutually agreed by the Parties.

 

16

--------------------------------------------------------------------------------


 

Section 3.3  Conversion to Assumption Reinsurance.

 

(a)  If the Company’s RBC Ratio is less than 125% or the Company’s A.M. Best
insurer financial strength rating is downgraded below A, the Company agrees that
the Reinsurer shall have the right, at its option and expense, to assume on a
novation basis the Reinsured Policies, subject to receipt by the Company and the
Reinsurer of all required approvals of Governmental or Regulatory Authorities
and any required policyholder approvals.

 

(b)  In the event that the Reinsurer elects to effect such an assumption, at the
direction and expense of the Reinsurer, the Parties shall cooperate fully with
each other (i) in complying with requirements of Governmental or Regulatory
Authorities and responding to regulatory inquiries associated with assumption of
the Reinsured Policies; (ii) in giving notice to policyholders of the assumed
Reinsured Policies of the assumption as required by applicable Law; (iii) in
obtaining, as required by applicable Law, the consent of policyholders of the
assumed Reinsured Policies to the assumption; and (iv) in all other reasonable
respects in order to accomplish the objectives of the assumption provided,
however, that the Reinsurer shall indemnify and hold harmless the Company for
Losses arising out of any action taken by the Company pursuant to this
Section 3.3(b).

 

Section 3.4  RBC Reports.  Within five Business Days of the submission by the
Company and the Reinsurer to the insurance department of its domiciliary state
of a report of its risk-based capital levels as of the end of the previous
calendar year, each of the Company and the Reinsurer shall provide to the other
written certification of such Party’s RBC Ratio as of the end of such calendar
year.  In the event that one Party has a good faith basis to believe that there
has been a material deterioration in the other Party’s RBC Ratio as of the end
of any calendar quarter, such Party may request, and the other Party shall
deliver to the requesting Party as promptly as practicable, a report of such
Party’s RBC Ratio as of the end of such calendar quarter, as estimated in good
faith by such Party.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

Section 4.1  Representations and Warranties of Reinsurer.  Reinsurer hereby
represents and warrants to the Company as of the Effective Date:

 

(a)  Organization, Standing and Authority.  The Reinsurer is a corporation duly
organized and validly existing under the laws of the State of Tennessee and has
all requisite power and authority to own, lease and operate its assets,
properties and business and to carry on the operations of its business as they
are now being conducted, except where the failure to have such authority would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect.  The Reinsurer is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where the failure to
be so

 

17

--------------------------------------------------------------------------------


 

qualified would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the Reinsurer’s ability to perform its
obligations under this Agreement.

 

(b)  Authorization.  The Reinsurer has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement. 
This Agreement has been duly executed and delivered by the Reinsurer, and,
subject to the due execution and delivery by the Company, this Agreement is
valid and the binding obligations of the Reinsurer, enforceable against the
Reinsurer in accordance with its terms, subject to (i) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and other similar laws now or
hereafter in effect relating to or affecting the rights of creditors of
insurance companies or creditor’s rights generally and (ii) general principles
of equity (regardless of whether considered in a proceeding at law or in
equity).

 

(c)  Actions and Proceedings.  There are no outstanding orders, decrees or
judgments by or with any Governmental or Regulatory Authority applicable to the
Reinsurer or its properties or assets that, individually or in the aggregate,
have a material adverse effect on the Reinsurer’s ability to perform its
obligations under this Agreement.  There are no actions, suits, arbitrations or
legal, administrative or other proceedings pending or, to the knowledge of the
Reinsurer, threatened against, at law or in equity, or before or by any
Governmental or Regulatory Authority or before any arbitrator of any kind which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Reinsurer’s ability to perform its obligations
under this Agreement.

 

(d)  No Conflict or Violation.  The execution, delivery and performance by the
Reinsurer of this Agreement and the consummation of the transactions
contemplated hereby in accordance with the terms and conditions hereof will not:
(i) violate any provision of the charter, bylaws or other organizational
document of Reinsurer, (ii) violate, conflict with or result in the breach of
any of the terms of, result in any modification of the effect of, otherwise give
any other contracting party the right to terminate or constitute (or with notice
or lapse of time or both, constitute) a default under, any contract to which the
Reinsurer is a party or by or to which its properties may be bound or subject,
(iii) violate any order, judgment, injunction, award or decree of any arbitrator
or Governmental or Regulatory Authority, or any agreement with, or condition
imposed by, any arbitrator or Governmental or Regulatory Authority, binding
upon, the Reinsurer, (iv) violate any applicable Law or (v) result in a breach
or violation of any of the terms or conditions of, constitute a default under,
or otherwise cause an impairment of, any license or authorization related to the
Reinsurer’s business or necessary to enable the Reinsurer to perform its
obligations under this Agreement, except for any such violations, conflicts or
breaches which would not individually or in the aggregate reasonably be expected
to have a material adverse effect on the Reinsurer’s ability to perform its
obligations under this Agreement.

 

18

--------------------------------------------------------------------------------


 

(e)  Brokers and Financial Advisers.  No broker, finder or financial adviser has
acted directly or indirectly as such for, or is entitled to any compensation
from, the Reinsurer in connection with this Agreement or the transactions
contemplated hereby.

 

(f)  Independent Investigation.  The Reinsurer has (i) performed its own
independent investigation of the Policies and the Other Reinsurance Agreements
and (ii) had the opportunity to ask questions and receive information from
Seller concerning the Policies and the Other Reinsurance Agreements and the
Reinsurer has obtained sufficient information from Seller to evaluate the
relative risks and benefits of, and made its own analysis as it deemed necessary
in order for it to make a determination concerning, entering into the
reinsurance transaction contemplated hereby.

 

Section 4.2  Representations and Warranties of the Company.  The Company hereby
represents and warrants to Reinsurer as of the Effective Date:

 

(a)  Organization, Standing and Authority.  The Company is a corporation duly
organized and validly existing under the laws of the State of South Carolina and
has all requisite power and authority to own, lease and operate its assets,
properties and business and to carry on the operations of its business as they
are now being conducted, except where the failure to have such authority would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect.  The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary, except for those jurisdictions where the failure to
be so qualified would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company’s ability to perform
its obligations under this Agreement.

 

(b)  Authorization.  The Company has all requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly executed and delivered by the Company, and, subject to
the due execution and delivery by Reinsurer, this Agreement is valid and the
binding obligations of the Company, enforceable against the Company in
accordance with its terms, subject to (i) bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and other similar laws now or
hereafter in effect relating to or affecting the rights of creditors of
insurance companies or creditor’s rights generally and (ii) general principles
of equity (regardless of whether considered in a proceeding at law or in
equity).

 

(c)  Actions and Proceedings.  There are no outstanding orders, decrees or
judgments by or with any Governmental or Regulatory Authority applicable to the
Company or its properties or assets that, individually or in the aggregate, have
a material adverse effect on the Company’s ability to perform its obligations
under this Agreement.  There are no actions, suits, arbitrations or legal,
administrative or other proceedings pending or, to the knowledge of the Company,
threatened against, at law or in equity, or

 

19

--------------------------------------------------------------------------------


 

before or by any Governmental or Regulatory Authority or before any arbitrator
of any kind which would, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the Company’s ability to perform
its obligations under this Agreement.

 

(d)  No Conflict or Violation.  The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions contemplated
hereby in accordance with the terms and conditions hereof will not: (i) violate
any provision of the charter, bylaws or other organizational document of the
Company, (ii) violate, conflict with or result in the breach of any of the terms
of, result in any modification of the effect of, otherwise give any other
contracting party the right to terminate or constitute (or with notice or lapse
of time or both, constitute) a default under, any contract to which the Company
is a party or by or to which its properties may be bound or subject,
(iii) violate any order, judgment, injunction, award or decree of any arbitrator
or Governmental or Regulatory Authority, or any agreement with, or condition
imposed by, any arbitrator or Governmental or Regulatory Authority, binding
upon, the Company, (iv) violate any applicable Law or (v) result in a breach or
violation of any of the terms or conditions of, constitute a default under, or
otherwise cause an impairment of, any license or authorization related to the
Company’s business or necessary to enable the Company to perform its obligations
under this Agreement, except for any such violations, conflicts or breaches
which would not individually or in the aggregate reasonably be expected to have
a material adverse effect on the Company’s ability to perform its obligations
under this Agreement.

 

(e)  Brokers and Financial Advisers.  No broker, finder or financial adviser has
acted directly or indirectly as such for, or is entitled to any compensation
from, the Company in connection with this Agreement or the transactions
contemplated hereby.

 

ARTICLE V
PLAN OF REINSURANCE

 

Section 5.1  Plan.  Reinsurance under this Agreement is on a 100% coinsurance
basis and is subject to the terms and conditions of the original policy forms
for the Reinsured Policies, and any amendments thereto in effect as of the
Effective Date.

 

Section 5.2  Follow the Fortunes.  The Reinsurer’s liability under this
Agreement shall commence on the Effective Date, and all reinsurance with respect
to which the Reinsurer shall be liable by virtue of this Agreement shall be
subject in all respects to the same risks, terms, rates, conditions,
interpretations, assessments, waivers, proportion of premiums paid to, and
reinsurance recoveries benefiting, the Company with respect to the Reinsured
Liabilities and the Reinsured Policies, the true intent of this Agreement being
that the Reinsurer shall follow the fortunes of the Company with respect to the
Reinsured Liabilities and Reinsured Policies.

 

20

--------------------------------------------------------------------------------


 

Section 5.3  Reductions and Terminations.  Reinsurance amounts are calculated in
terms of coverages on a “per policy” basis.  If the coverage of any Reinsured
Policy on an insured is reduced or terminated, reinsurance under this Agreement
on such Reinsured Policy will be equally reduced or terminated.

 

Section 5.4  Reinstatements.  Reinsured Policies ceded under this Agreement
shall include any Policy that is reduced, terminated, lapsed or surrendered, and
later reinstated pursuant to its policy provisions and will be reinsured by the
Reinsurer in accordance with the terms of this Agreement.  The Reinsurer will
retain any Premiums and interest that the Company has received for reinstatement
in respect of periods on or after the Effective Date.  A terminated Policy that
would have been a Reinsured Policy had it been in force at the Effective Time,
that later reinstates pursuant to its policy provisions, will be reinsured by
the Reinsurer and become a Reinsured Policy.  The Reinsurer will be entitled to
retain any Premiums and interest for coverage on or after the Effective Date
that is received for such reinstatement, and the Company will transfer to the
Reinsurer the amount of reserves for such reinstated Reinsured Policy calculated
as of the Effective Date.  The date of reinsurance for such reinstated Reinsured
Policies shall be the Effective Date.

 

Section 5.5  Contractual Conversions; Internal Replacement.

 

(a)  Any conversion, exchange or replacement policy or contract arising from the
Reinsured Policies shall be deemed to constitute a Reinsured Policy for purposes
of this Agreement and, in the event of a conversion, exchange or replacement of
any Reinsured Policy, the Reinsurer shall reinsure the risk resulting from such
conversion on the basis set forth hereby with respect to the Reinsured Policies;
provided, however, that the Reinsurer shall not be required to pay any
additional ceding commission with respect to any such converted, exchanged or
replacement policy or contract.  The Reinsurer will reimburse the Company for
any expenses incurred in issuing a converted, exchanged or replacement policy or
contract.

 

(b)  Absent the Reinsurer’s prior written consent in its sole discretion, the
Company will not solicit owners, beneficiaries or policyholders in connection
with, or sponsor or assist, directly or indirectly, in the conduct of, (and will
cause each of its Affiliates to refrain from soliciting in connection with, and
sponsoring or assisting, directly or indirectly, in the conduct of) any program
of internal replacement under which the owners, beneficiaries or policyholders
of Reinsured Policies are or would be encouraged to exchange, or assisted in the
exchange of, insurance or health policies or contracts for other insurance or
heath policies or contracts that are not reinsured under this Agreement.  Should
the Company or its Affiliates or any of their respective successors or assigns
initiate such a program of internal replacement that would include any of the
risks reinsured hereunder in violation of the preceding sentence, the Company
will immediately notify the Reinsurer.  For each risk reinsured hereunder that
has been

 

21

--------------------------------------------------------------------------------


 

replaced under a program of internal replacement, the Reinsurer shall have the
option at its sole discretion of either treating the risks reinsured as
recaptured on terms reasonably acceptable to the Reinsurer or continuing
reinsurance on the new policy under the terms of this Agreement without any
additional ceding commission therefor.

 

Section 5.6  New Policies.  From and after the Effective Date, the Company shall
issue in its name (a) new Policies issued or reinstated pursuant to Section 5.4
or 5.5(a), (b) new Policies for which applications were received by the Company
on or before the Effective Date utilizing the same policy forms and underwriting
standards in use for the Policies prior to the Effective Date and (c) new
Policies for which applications were received by the Company through a Producer
party to a Producer Agreement, including the Producer Agreements listed on
Schedule 5.6, after the Effective Date but on or before the effective date of
termination of new production by such Producer utilizing the same policy forms
and underwriting standard in use for the Policies  prior to the Effective Date. 
In connection with the issuance of new Policies described in this Section 5.6,
the Reinsurer shall maintain the Company’s current rate and form filings with
Governmental or Regulatory Authorities, make any required rate and form filings
with Governmental or Regulatory Authorities in connection with any changes in
Company’s rates and forms for the Policies and use best efforts to obtain all
regulatory approvals required by applicable Law and the Reinsurer shall
reimburse the Company for expenses incurred by the Company in connection with
such issuance of new Policies (including any costs related to the actions
described in this sentence).

 

ARTICLE VI
ADMINISTRATION

 

Section 6.1  Administrative Services.  The Parties hereby agree that the
Policies and Other Reinsurance Agreements shall be administered by the Reinsurer
in accordance with or as otherwise provided in the Administrative Services
Agreement.

 

Section 6.2  Regulatory Matters.  If the Company or the Reinsurer receive notice
of, or otherwise become aware of any inquiry, investigation, examination, audit
or proceeding by Governmental or Regulatory Authorities relating to the
Policies, the Company or the Reinsurer, as applicable, shall promptly notify the
other Party thereof, whereupon the Parties shall cooperate in good faith to
resolve such matter in a mutually satisfactory manner and shall act reasonably
in light of the Parties’ respective interests in the matter at issue.

 

Section 6.3  Bank Accounts.  During the term of this Agreement, the Reinsurer
may establish and maintain accounts with banking institutions with respect to
the Reinsured Policies provided hereby (the “Bank Accounts”). To the extent such
Bank Accounts are established, the Reinsurer shall have the exclusive authority
over the Bank Accounts including, without limitation, the exclusive authority to
(a) open the Bank

 

22

--------------------------------------------------------------------------------


 

Accounts in the name of the Company, (b) designate the authorized signatories on
the Bank Accounts, (c) issue drafts on and make deposits in the Bank Accounts in
the name of the Company, (d) make withdrawals from the Bank Accounts and
(e) enter into agreements with respect to the Bank Accounts on behalf of the
Company; provided, that in no event shall the Company be responsible for any
fees, overdraft charges or other payments, liabilities or obligations with
respect to any such Bank Accounts. The Company shall do all things necessary to
(x) enable and authorize the Reinsurer to use the Company’s existing lockboxes
with respect to the Reinsured Policies and (y) to enable the Reinsurer to open
and maintain the Bank Accounts including, without limitation, executing and
delivering such depository resolutions and other documents as may be requested
from time to time by the banking institutions. The Company agrees that without
the Reinsurer’s prior written consent it shall not make any changes to the
authorized signatories on the Bank Accounts nor attempt to withdraw any funds
therefrom.

 

Section 6.4  Net Settlements.  For each Monthly Accounting Period the Parties
will effect a settlements on a net basis (the “Net Settlement”) as contemplated
in Annex B hereto.  The Reinsurer shall provide the Company with reports
reflecting in detail the Net Settlement determinations contemplated in Annex B
(a) in the case of the first three Monthly Accounting Periods ending after the
Effective Date, not later than twenty Business Days after the end of such
Monthly Accounting Period and (b) in the case of all other Monthly Accounting
Periods, not later than ten Business Days after the end of each Monthly
Accounting Period.  If a Net Settlement report reflects a balance due the
Company, the amount(s) shown as due shall be paid within ten Business Days of
the delivery of the report.  If (x) a Net Settlement report reflects a balance
due the Reinsurer and (y) the Company does not object to the report within ten
Business Days of its delivery, the amount(s) shown as due shall be paid within
ten Business Days after the date on which the report was delivered.  If there is
a delayed settlement of any payment due hereunder, interest will accrue on such
payment at the Applicable Rate.  For purposes of this section, a payment will be
considered overdue on the date which is ten Business Days after the date such
payment is due hereunder provided that such interest will begin to accrue from
the original due date with respect to such payment.  All settlements of account
between the Company and the Reinsurer shall be made in cash or its equivalent.

 

Section 6.5  Actuarial Reports.  Each year in connection with the preparation of
the Company’s annual financial statements, the Reinsurer’s appointed actuary
shall provide to the Company’s appointed actuary a certificate of reliance
stating that in his opinion, the reserves and related actuarial values
concerning the Reinsured Policies:

 

(a)  are computed in accordance with presently accepted actuarial standards
consistently applied and are fairly stated, in accordance with sound actuarial
principles;

 

23

--------------------------------------------------------------------------------


 

(b)   are based on actuarial assumptions which produce reserves at least as
great as those called for in any contract provision as to reserve basis and
method, and are in accordance with all other policy or contract provisions;

 

(c)  meet the requirements of the insurance laws and regulations of the
Reinsurer’s state of domicile and, to the extent applicable regulations of the
Reinsurer’s state of domicile vary materially from the parallel requirements of
the Company’s state of domicile, a good faith estimate of the effects of any
such differences and a summary description of the Reinsurer’s methodologies used
in developing such estimations; and

 

(d)  have been subjected to satisfactory asset adequacy testing in accordance
with applicable regulations.

 

Any certification provided pursuant to this Section 6.5 is not, and shall not be
deemed to constitute, any representation as to the ultimate adequacy or
sufficiency of the reserves held by the Company in respect of the Reinsured
Policies.

 

ARTICLE VII
DAC TAX

 

Section 7.1  DAC Tax Election.  The Company and the Reinsurer hereby elect and
agree under Treasury Regulations Section 1.848-2(g)(8) as follows:

 

(a)  The Company and the Reinsurer will each attach a schedule to its federal
income tax return for the first taxable year ending after the Effective Date
that identifies this Agreement as a reinsurance agreement for which a joint
election under Treasury Regulation Section 1.848-2(g)(8) has been made, and will
otherwise file its respective federal income tax returns in a manner consistent
with the provisions of Treasury Regulation Section 1.848-2 as in effect on the
date this Agreement is executed;

 

(b)  For each taxable year under this Agreement, the Party with the net positive
consideration, as defined in the regulations promulgated under Section 848 of
the Code, will capitalize specified policy acquisition expenses with respect to
this Agreement without regard to the general deductions limitation of
Section 848(c)(1) of the Code;

 

(c)  The Company and the Reinsurer agree to exchange information pertaining to
the amount of net consideration under this Agreement each year to ensure
consistency or as otherwise required by the Code and applicable Treasury
Regulations;

 

(d)  The first tax year for which this election is effective is 2011;

 

(e)  The Reinsurer will submit to the Company by May 15 each year its
calculation of the amount of the net consideration for the preceding calendar
year.  This

 

24

--------------------------------------------------------------------------------


 

schedule of calculations will be accompanied by a statement that the Reinsurer
will report such amount of net consideration in its tax return for the preceding
calendar year;

 

(f)  The Company may contest such calculation by providing an alternative
calculation to the Reinsurer in writing within thirty days of the Company’s
receipt of the Reinsurer’s calculation.  If the Company does not so notify the
Reinsurer, the Company will report the amount of net consideration as determined
by the Reinsurer in the Company’s tax return for the previous calendar year;

 

(g)  If the Company contests the Reinsurer’s calculation of the amount of net
consideration, the Parties will act in good faith to reach an agreement as to
the correct amount within thirty days of the date the Company submits its
alternative calculation.

 

Both the Company and the Reinsurer are subject to U.S. taxation under Subchapter
L of Chapter 1 of the Code.

 

ARTICLE VIII
INSOLVENCY

 

Section 8.1  Insolvency.  The amount recoverable by a liquidator of the Company
from the Reinsurer may not be reduced as a result of delinquency proceedings
with respect to the Company.  Payment made directly to an insured or other
creditor does not diminish the Reinsurer’s obligation hereunder except:
(1) where this Agreement specifically provides for another payee of the
reinsurance in the event of the insolvency of the ceding insurer; or (2) where
the Reinsurer, with the consent of the direct insured, has assumed the policy
obligations of the Company as direct obligations of the Reinsurer to the payees
under a Reinsured Policy and in substitution for the obligations of the Company
to the payees.  The reinsurance hereunder is payable under the Reinsured
Policies reinsured by the Reinsurer on the basis of reported claims allowed in
the liquidation proceedings, subject to court approval, without diminution
because of the insolvency of the Company.  In the event of an insolvency of the
Company, the domiciliary liquidator of the Company will give written notice to
the Reinsurer of the pendency of a claim against the Company on a Reinsured
Policy reinsured hereunder within a reasonable time after the claim is filed in
the liquidation proceeding.  During the pendency of the claim, the Reinsurer may
investigate the claim and interpose, at its own expense in the proceeding where
the claim is to be adjudicated, any defenses which it considers available to the
Company or its liquidator.  This expense is chargeable, subject to court
approval, against the insolvent Company as part of the expense of liquidation to
the extent of a proportionate share of the benefit which may accrue to the
Company solely as a result of the defense undertaken by the Reinsurer.  Where
two or more assuming insurers are involved in the same claim and a majority in
interest elect to interpose a defense to the claim, the expense must be
apportioned in accordance with the terms of this Agreement as though the expense
had been incurred by the Company.

 

25

--------------------------------------------------------------------------------


 

ARTICLE IX
TERMINATION

 

Section 9.1  Duration of Coinsurance; No Recapture.  This Agreement will be
effective as of the Effective Time.  Subject to the provisions of this
Article IX, this Agreement will remain in effect, and the reinsurance provided
hereunder will remain in force, until termination of the policy or policies on
which the reinsurance is based in accordance with the terms of this Agreement. 
Except as provided in Section 9.3, the Reinsured Policies are not eligible for
recapture by the Company.

 

Section 9.2  Termination.  This Agreement shall terminate:

 

(a)  at any time upon the mutual written consent of the Parties hereto, which
writing shall state the effective date of termination; or

 

(b)  automatically at such time as no liability remains under this Agreement.

 

Section 9.3  Termination by the Company.  The Company, in its sole discretion,
shall have the option to terminate this Agreement upon the occurrence of any one
of the following events:

 

(a)  The Reinsurer is placed in receivership, conservatorship, rehabilitation or
liquidation by any insurance regulatory authority;

 

(b)    The Reinsurer breaches Section 3.1 or 3.2 and fails to cure such breach
by the earlier of (i) thirty days following receipt of written notice of such
breach from the Company, or (ii) the last day of the calendar quarter in which
such breach occurs; or

 

(c)  In the event that the Reinsurer fails to pay any material amount due to the
Company under this Agreement and (i) such amount is not subject to a good faith
dispute, (ii) the Company has exhausted all other remedies available to it under
the terms of this Agreement and (iii) such failure is not cured within five
Business Days following the Reinsurer’s receipt of written notice of such
failure from the Company.

 

Section 9.4  Settlement Upon Termination by the Company.  Upon the termination
of this Agreement by the Company pursuant to Section 9.3, subject to payment by
the Reinsurer of any amounts due to the Company pursuant to this Section 9.4 and
the payment by the Company of any amounts due to the Reinsurer pursuant to this
Section 9.4, the Company shall recapture all liabilities previously ceded to the
Reinsurer, the Reinsurer’s liability under this Agreement will terminate
(provided, that such termination shall not relieve any Party of any
pre-termination breach of this Agreement) and, subject to compliance by the
Reinsurer with Section 7.3(b) of the Administrative Services Agreement, the
Reinsurer shall be relieved of on-going responsibilities for servicing the
Policies.  The Company shall prepare a Net Settlement

 

26

--------------------------------------------------------------------------------


 

report for the period commencing on the first day of the then-current calendar
month and ending on the date this Agreement is terminated pursuant to
Section 9.3.  On the tenth Business Day following the delivery of such Net
Settlement report (a) the applicable Party shall pay any amounts due and owing
by such Party on such Net Settlement report; (b) the Reinsurer shall transfer to
the Company cash and assets with an aggregate Fair Market Value equal to 100% of
the amount equal to the sum of: (i) Reinsurer’s Share of the Statutory Reserves
held by the Company with respect to the Reinsured Policies as of the date of
termination, plus (ii) the Reinsurer’s Share of the Interest Maintenance Reserve
attributable to the transferred assets, minus (iii) the Reinsurer’s Share of the
amount of outstanding policy loans on the Reinsured Policies (to the extent such
policy loans constitute admitted assets under SAP, net of any unearned policy
loan interest on such loans but including amounts of interest due and accrued
with respect thereto), minus (iv) the Reinsurer’s Share of net due and deferred
Premiums on the Reinsured Policies reduced by advances thereon, in each case
determined by the Company in accordance with SAP, consistently applied as of the
date of termination (the sum of (i) through (iv), the “Reinsurer Termination
Payment”); and (c) the Company shall pay to the Reinsurer cash equal to the sum
of (i) 100% of the unamortized portion of the Ceding Commission, plus (ii) an
amount equal to the amount of any cash and assets withdrawn by the Company or
any successor by operation of law, including, without limitation, any
liquidator, rehabilitator, receiver or conservator of the Company from the Trust
Account prior to the date of termination, and not used to satisfy claims of
policyholders under the Reinsured Policies prior to the date of termination, or
otherwise pay amounts due to the Company pursuant to this Agreement, in each
case determined by the Reinsurer as of the date of termination (the sum of
(i) and (ii), the “Company Termination Payment”).  Any dispute by either Party
of the Company Termination Payment or the Reinsurer Termination Payment shall be
resolved in accordance with Section 10.3.

 

ARTICLE X
DISPUTE RESOLUTION

 

Section 10.1  Arbitration.

 

(a)  Arbitration.  Any dispute or other matter in question between the Reinsurer
and the Company arising out of, or relating to, the formation, interpretation,
performance, or breach of this Agreement (other than disputes with respect to
(i) calculations relating to DAC tax, which shall be resolved in accordance with
Article VII hereof, (ii) calculations of the Initial Coinsurance Premium, the
Ceding Commission and the Net Retained Liabilities Cash Adjustment pursuant to
Sections 1.3(a), 1.3(b) and 1.3(c), which shall be resolved in accordance with
Section 10.2 hereof and (iii) calculations of other amounts that are to be
calculated or reported pursuant to this Agreement, which shall be resolved in
accordance with Section 10.3 hereof), whether such dispute arises before or
after termination of this Agreement, and whether in contract or in tort, shall
be settled by arbitration.

 

27

--------------------------------------------------------------------------------


 

(b)  Good Faith Negotiation.  The Reinsurer and the Company agree that, prior to
resorting to arbitration, they will negotiate diligently and in good faith, in
an effort to resolve any dispute.  Once a Party notifies the other of a dispute
and invokes this paragraph, the Parties shall have sixty days (or such longer
period as they may agree) within which to negotiate a resolution.  At the end of
sixty days, either Party may initiate arbitration.

 

(c)  Initiation of Arbitration.  To initiate arbitration, either the Reinsurer
or the Company (the “Claimant”) shall notify the other Party (the “Respondent”)
in writing of its desire to arbitrate (the “Demand”).  The Demand shall identify
the nature of the dispute, the claims asserted and the relief sought.  The
Demand shall be sent certified mail, with return receipt, or another service
which produces a receipt.  The arbitration will be deemed to have been commenced
on the date the Demand is received by the Respondent.

 

(d)  Arbitration Panel.

 

(i)  Number and Qualification of Arbitrators.  The arbitration will be conducted
by a panel (the “Panel”) consisting of three arbitrators who will each have no
less than ten years of industry experience and who are (1) current or former
officers of life insurance or life reinsurance companies other than the Parties
to this Agreement or their respective Affiliates or subsidiaries or
(2) professionals with no less than twenty years of experience in or serving the
life insurance or reinsurance industries.  The arbitrators serving on the Panel
shall not be under the control of any Party, nor shall any member of the Panel
have a financial interest in the outcome of the dispute.

 

(ii)  Selection of Arbitrators.  Within thirty days following the commencement
of the arbitration proceedings, each Party will provide the other with the
identification of their appointed arbitrator, and provide a copy of the
arbitrator’s curriculum vitae.  If either Party refuses or neglects to appoint
an arbitrator within thirty days, the other Party may appoint the second
arbitrator to act as the appointed arbitrator for the defaulting Party.  The
Parties’ appointed arbitrators shall jointly appoint a third arbitrator (the
“Umpire”).  Each Party may consult, in confidence, with the arbitrator they
appointed concerning the appointment of an Umpire.  If the two Party-appointed
arbitrators fail to reach agreement on an Umpire within sixty days of their
appointment, each Party shall exchange, within seven days thereafter, six names
of qualified individuals.  Each Party will select three names from the list and
notify the other Party as to its selection.  Each Party will rank the six
candidates in order of preference, and the individual with the lowest total
numerical ranking will

 

28

--------------------------------------------------------------------------------


 

act as Umpire.  If the ranking results in a tie, the Parties will draw lots from
the tied individuals, and the individual chosen by lot will act as Umpire.  If
either Party fails to act in good faith within a reasonable period of time to
complete these procedures, the non-defaulting Party will appoint the Umpire from
its original candidate pool.  The Umpire selected under this paragraph will not
be advised as to which Party initiated his or her selection.

 

(iii)  Replacement.  In the event any arbitrator fails, refuses, or becomes
unable to act as such before an award has been rendered, a successor shall be
selected in the same manner as the original arbitrator.

 

(e)  Procedural Requirements.

 

(i)  Submission of Briefs.  The Claimant and Respondent shall each submit
initial briefs to the Panel outlining the issues in dispute and the reasons for
their respective positions within thirty days of the notice of the appointment
of the Umpire.

 

(ii)  Standard of Review.  Insofar as not in conflict with the express terms of
this Agreement, it is the intention of the parties that customs and practices of
the life and reinsurance industries may be considered by the arbitrators in
resolving any ambiguities inherent in this Agreement or its operation.  In the
absence of any such ambiguity, the express terms of this Agreement will control.

 

(iii)  Hearing Procedures.  The arbitrators shall decide all substantive and
procedural issues by a majority of votes.  As soon as possible following
appointment, the arbitrators will meet and establish arbitration procedures as
warranted by the facts and issues of the particular case.  Except as provided
specifically in this Article X, the arbitrators shall have the power to
determine all procedural rules of the arbitration, including, but not limited to
inspection of documents, examination of witnesses, and any other matter related
to the conduct of the arbitration.  Each Party may examine the witnesses who
testify at the arbitration hearing.  Each Party shall have the right to be
represented by legal counsel.  The arbitrator shall not be obligated to follow
judicial formalities or the rules of evidence.  To the extent permitted by law,
the Panel and the Umpire shall have the authority to issue subpoenas (including
subpoenas to third party witnesses) and other orders to enforce their
decisions.  Ex parte communications with Party-appointed arbitrators shall be
permitted until the arbitration hearing commences.

 

29

--------------------------------------------------------------------------------


 

(iv)  Confidentiality.  The arbitrators shall recognize the attorney/client
privilege and neither a Party nor an arbitrator may disclose the existence,
content, or result of any arbitration hereunder, except to the extent such
disclosure may be required for review and enforcement by a court of competent
jurisdiction, independent accounting audit, to support reinsurance or
retrocessional recoveries, or is otherwise agreed to by the Parties.  Any third
party receiving confidential information must agree to maintain confidentiality
before disclosure will be permitted.

 

(v)  Location of Hearing.  The location of all proceedings shall be determined
by the arbitrators.

 

(f)  Arbitration Award.

 

(i)  Interim Relief.  The Panel may issue orders for interim relief upon showing
of good cause, including pre-award security.

 

(ii)  Time of Decision.  Absent good cause for an extension as determined by the
Panel, the Panel shall render the award within thirty days after the date of the
closing of the hearing, or if an arbitration hearing has been waived or
otherwise dispensed with, within thirty days after the date that the Panel
received all materials submitted by the Parties for disposition.

 

(iii)  Remedies.  The Panel is authorized to award any remedy or sanctions
allowed by applicable law, including, but not limited to monetary damages,
equitable relief, pre- or post-award interest, costs of arbitration, attorneys
fees, and other final or interim relief.  Arbitrators shall not be empowered to
award damages in excess of compensatory damages, and each Party irrevocably
waives any damages in excess of compensatory damages.

 

(iv)  Decisions.  The decision of the arbitrators will be made by majority rule,
and shall be final and binding on both Parties.  There shall be no appeal from
the decision, except that the Parties retain all rights to challenge under the
Federal Arbitration Act (9 U.S.C. §1, et seq.).  Either Party to the arbitration
may petition any court having jurisdiction over the Parties to reduce the
decision to judgment.

 

(v)  Expenses.  Unless the arbitrators decide otherwise, each Party will bear
the expense of its own arbitration activities, including its appointed
arbitrator and any outside attorney and witness fees.  The parties

 

30

--------------------------------------------------------------------------------


 

will jointly and equally bear the expense of the Umpire and other costs of the
arbitration.

 

Section 10.2  Disputes over Initial Coinsurance Premiums and Ceding Commission
Calculations.

 

(a)  Within thirty days following its receipt from the Reinsurer of the Initial
Coinsurance Premium Reconciliation Statement or the Ceding Commission
Reconciliation Statement, as applicable, or within five Business Days following
its receipt from the Reinsurer of the Net Retained Liabilities Cash
Reconciliation Statement (the “Review Period”), the Company shall either (i)
notify the Reinsurer in writing of its agreement with the calculation of the
Actual Initial Coinsurance Premium, the Actual Ceding Commission or the Net
Retained Liabilities Cash Adjustment, as applicable, set forth therein (“Notice
of Agreement”); or (ii) if the Company determines that the Initial Coinsurance
Premium Reconciliation Statement, the Ceding Commission Reconciliation Statement
or the Net Retained Liabilities Cash Reconciliation Statement, as applicable, or
the calculations reflected therein either (x) have not been prepared on the
basis set forth in Section 1.3 or (y) contain or reflect mathematical errors,
inform the Reinsurer in writing of its objection (the “Company’s Objection”),
which notice shall set forth in reasonable detail a description of the basis of
the Company’s Objection and the adjustments to such Initial Coinsurance Premium
Reconciliation Statement, Ceding Commission Reconciliation Statement or Net
Retained Liabilities Cash Reconciliation Statement, as applicable, or the
calculations reflected therein that the Company requests be made.  The Reinsurer
shall, following the Effective Date through the date that the Initial
Coinsurance Premium Reconciliation Statement, the Ceding Commission
Reconciliation Statement or the Net Retained Liabilities Cash Reconciliation
Statement, as applicable, becomes final in accordance with the last sentence of
Section 10.2(c), take all actions necessary or desirable to maintain and
preserve all accounting books, records, policies and procedures on which such
Initial Coinsurance Premium Reconciliation Statement, Ceding Commission
Reconciliation Statement or Net Retained Liabilities Cash Reconciliation
Statement, as applicable, are based or on which the finalized Initial
Coinsurance Premium Adjustment, the finalized Ceding Commission Adjustment or
the finalized Net Retained Liabilities Cash Adjustment, as applicable, are to be
based so as not to impede or delay the determination of the finalized Actual
Initial Coinsurance Premium, the finalized Value of the Transferred Assets on
the Effective Date, the finalized Actual Ceding Commission or the finalized the
Net Retained Liabilities Cash Adjustment, as applicable, or the preparation of
the Company’s Objection in the manner and utilizing the methods permitted by
this Agreement.  Upon receipt by the Reinsurer of a Notice of Agreement from the
Company or if no Company’s Objection is received by the Reinsurer prior to the
expiration of the Review Period, the Actual Initial Coinsurance Premium or the
Actual Ceding Commission, as applicable, and the Reinsurer’s calculation of the
Initial Coinsurance Premium Adjustment, the Ceding Commission Adjustment or the
Net Retained Liabilities Cash Adjustment (as set forth in the Net

 

31

--------------------------------------------------------------------------------


 

Retained Liabilities Cash Reconciliation Statement), as applicable, shall be
deemed to have been accepted by the Company and will become final and binding
upon the Parties in accordance with the last sentence of Section 10.2(c).

 

(b)  If the Company timely delivers a Company’s Objection to the Reinsurer, the
Reinsurer shall have thirty days in the case of a Company’s Objection with
respect to the Initial Coinsurance Premium or the Ceding Commission or five
Business Days in the case of a Company’s Objection with respect to the Net
Retained Liabilities Cash Adjustment, as applicable, in each case from the date
of such delivery to review and respond to such Company’s Objection (the
“Consultation Period”).  The Parties shall use reasonable, good faith efforts to
resolve any disagreements that they may have with respect to the matters set
forth in the Company’s Objection.  If the Parties are unable to resolve all of
their disagreements with respect to the matters set forth in the Company’s
Objection within ten Business Days following the expiration of the Consultation
Period, then the Parties shall submit all matters that remain in dispute with
respect to the Company’s Objection (along with a copy of the Initial Coinsurance
Premium Reconciliation Statement, the Ceding Commission Reconciliation Statement
or the Net Retained Liabilities Cash Reconciliation Statement, as applicable,
and the Reinsurer’s calculation of the amounts set forth therein, marked to
indicate those line items that are still in dispute) to Ernst & Young, LLP, or
another internationally recognized firm of independent certified public
accountants with appropriate actuarial expertise as to which the Parties
mutually agree (the “CPA Firm”), which shall, acting as an expert and not as an
arbitrator, make a final determination, on the basis of the standards set forth
in Section 1.3 hereof, and only with respect to any remaining differences
submitted to the CPA Firm, in accordance with this Section 10.2(b), of the
appropriate amount of each line item in the Initial Coinsurance Premium
Reconciliation Statement, the Ceding Commission Reconciliation Statement or the
Net Retained Liabilities Cash Reconciliation Statement, as applicable, and the
Reinsurer’s calculation of the amounts set forth therein as to which the Parties
disagree (such items that remain in dispute, the “Unresolved Items”).

 

(c)  The Parties shall instruct the CPA Firm to deliver its written
determination to the Reinsurer and the Company no later than fifteen Business
Days after the Unresolved Items are referred to the CPA Firm.  The CPA Firm’s
determination shall include a certification that it reached such determination
in accordance with this Section 10.2(c) and shall be conclusive and binding upon
the Parties, absent clear and manifest error.  With respect to each Unresolved
Item, the CPA Firm’s determination, if not in accordance with the position of
either the Company or the Reinsurer, shall not be more favorable to the Company
than the amounts advocated by the Company in the Company’s Objection or more
favorable to the Reinsurer than the amounts advocated by the Reinsurer in the
Initial Coinsurance Premium Reconciliation Statement, the Ceding Commission
Reconciliation Statement or the Net Retained Liabilities Cash Reconciliation
Statement, as applicable, or the Reinsurer’s calculations of the amounts set
forth therein with respect to such disputed line item and/or calculation.  For
the

 

32

--------------------------------------------------------------------------------


 

avoidance of doubt, (i) the CPA Firm’s review of the Initial Coinsurance Premium
Reconciliation Statement, the Ceding Commission Reconciliation Statement or the
Net Retained Liabilities Cash Reconciliation Statement, as applicable, and the
Reinsurer’s calculation of the amounts set forth therein shall be limited to a
determination of whether such documents and calculations were prepared in
accordance with Section 1.3, and (ii) the CPA Firm shall not review any line
items or make any determination with respect to any matters other than the
Unresolved Items that were referred to the CPA Firm for resolution pursuant to
this Section 10.2(c).  The Initial Coinsurance Premium Reconciliation Statement,
the Ceding Commission Reconciliation Statement or the Net Retained Liabilities
Cash Reconciliation Statement, as applicable, and the determination of the
amounts set forth therein that are final and binding on the Parties, as
determined either through (1) the Company’s delivery of a Notice of Agreement
pursuant to Section 10.2 (a), (2) the Company’s failure to deliver Company’s
Objection prior to expiration of the Review Period pursuant to Section 10.2(a),
(3) agreement by the Parties during the Consultation Period or (4) the
determination of the CPA Firm pursuant to this Section 10.2(c) are referred to
herein as the “finalized Initial Coinsurance Premium Reconciliation Statement”,
the “finalized Ceding Commission Reconciliation Statement”, the “finalized Net
Retained Liabilities Cash Reconciliation Statement”, the  “finalized Actual
Initial Coinsurance Premium”, the “finalized Value of the Transferred Assets as
of the Effective Date”, the “finalized Actual Ceding Commission”, the “finalized
Initial Coinsurance Premium Adjustment”, the “finalized Ceding Commission
Adjustment” and the “finalized Net Retained Liabilities Cash Adjustment” , as
the case may be.

 

(d)  The Parties agree that judgment may be entered upon the CPA Firm’s
determination in any court having jurisdiction over the Reinsurer or the
Company, as the case may be.  The fees and disbursements of the CPA Firm shall
be paid by the Parties in proportion to those matters submitted to the CPA Firm
that are resolved against that Party, as such fees and disbursements are
allocated by the CPA Firm in accordance with this Section 10.2 at the time of
the CPA Firm’s determination.  At any time following delivery of the Initial
Coinsurance Premium Reconciliation Statement, the Ceding Commission
Reconciliation Statement or the Net Retained Liabilities Cash Reconciliation
Statement, as applicable, the Reinsurer shall provide to the Company and its
Representatives full access to books and records and other information with
respect to the Reinsured Policies, including work papers of its accountants
(subject to execution by the Company and/or its Representatives, as applicable,
of a customary hold-harmless agreement in form and substance reasonably
acceptable to such accountants), and to any employees during regular business
hours and on reasonable advance notice, to the extent necessary for the Company
to review the Initial Coinsurance Premium Reconciliation Statement, the Ceding
Commission Reconciliation Statement or the Net Retained Liabilities Cash
Reconciliation Statement, as applicable, or the Reinsurer’s calculation of the
amounts set forth therein, to prepare Company’s Objection or to prepare
materials for presentation to the CPA Firm.  The Parties shall make readily
available to the CPA Firm, during regular business hours and on reasonable
advance notice, interviews with such

 

33

--------------------------------------------------------------------------------


 

employees, and all relevant information, books and records and any work papers
of their respective accountants (in each case, subject to execution by the CPA
Firm of a customary hold-harmless agreement in form and substance reasonably
acceptable to such accountants) relating to the Initial Coinsurance Premium
Reconciliation Statement, the Ceding Commission Reconciliation Statement or the
Net Retained Liabilities Cash Reconciliation Statement, as applicable, and any
Unresolved Items and all other items reasonably required by the CPA Firm to
fulfill its obligations under Section 10.2(c).  In acting under this Section
10.2, the CPA Firm will be entitled to the privileges and immunities of an
arbitrator.

 

Section 10.3  Other Disputes over Calculations.  After the Effective Date, any
dispute between the Parties with respect to the calculation of amounts that are
to be calculated or reported pursuant to this Agreement (other than disputes
with respect to calculations relating to DAC tax, which shall be resolved in
accordance with Article VII hereof, and dispute with respect to the Initial
Coinsurance Premium, the Ceding Commission and the Net Retained Liabilities Cash
Adjustment pursuant to Sections 1.3(a), 1.3(b) and 1.3(c), which shall be
resolved in accordance with Section 10.2 hereof), including disputes with
respect to any Net Settlement, valuation of the assets held in the Trust Account
or the amount of the Reinsurer Termination Payment or the Company Termination
Payment, that cannot be resolved by the Parties within sixty calendar days,
shall be referred to an independent accounting firm of national recognized
standing (which shall not have any material relationship with the Reinsurer or
the Company) mutually agreed to by the Parties; provided, however, that where
the dispute involves an actuarial issue, the dispute shall instead be referred
to an independent actuarial firm of national recognized standing (which shall
not have any material relationship with the Reinsurer or the Company) mutually
agreed to by the Parties.  There shall be no appeal from the decision made by
such firm, which shall be final and binding, except that, either Party may
petition a court having jurisdiction over the Parties and subject matter to
reduce the arbitrator’s decision to judgment.  The fees charged by the
accounting firm or actuarial firm, as applicable, to resolve the dispute shall
be allocated between the Company and the Reinsurer by such firm in accordance
with its judgment as to the relative merits of the Parties’ positions in respect
of the dispute.

 

ARTICLE XI
INDEMNIFICATION

 

Section 11.1  Indemnification of the Reinsurer by the Company.  From and after
the Effective Date, the Company shall indemnify, defend and hold harmless the
Reinsurer and its officers, directors and Representatives (the “Reinsurer
Indemnified Parties”) against, and hold each of them harmless from all Losses
imposed on, sustained or incurred or suffered by, or asserted against, the
Reinsurer Indemnified Parties (a) with respect to the Excluded Liabilities, or
(b) which arise out of (i) any inaccuracy or breach of any representation or
warranty of the Company set forth in Section 4.2 hereof or (ii)

 

34

--------------------------------------------------------------------------------


 

any breach or nonfulfillment by the Company of, or any failure by the Company to
perform, any of the covenants, terms or conditions of or any of its duties or
obligations under this Agreement unless such breach, nonfulfillment or failure
arises out of or results from the action or omission of the Reinsurer pursuant
to the Administrative Services Agreement, or (c) which arise out of any
enforcement of this indemnity.

 

Section 11.2  Indemnification of the Company by the Reinsurer.  From and after
the Effective Date, the Reinsurer shall indemnify, defend and hold harmless the
Company, and its officers, directors and Representatives (the “Company
Indemnified Parties”) against, and hold each of them harmless from all Losses
imposed on, sustained or incurred or suffered by, or asserted against, the
Company Indemnified Parties (a) with respect to the Reinsured Liabilities, or
(b) arising from Extra Contractual Obligations other than the Excluded
Liabilities, or (c) arising out of (i) any inaccuracy or breach of any
representation or warranty of the Reinsurer set forth in Section 4.1 hereof or
(ii) any breach or nonfulfillment by the Reinsurer of, or any failure by the
Reinsurer to perform, any of the covenants, terms or conditions of or any of its
duties or obligations under this Agreement, or (iii) written instructions of the
Reinsurer given pursuant to Section 1.4, Section 1.5, Section 1.8(b), Section
2.2 or Section 3.3(b) hereof, or (c) arising out of any enforcement of this
indemnity.

 

Section 11.3  Claims Notice.  In the event that either the Company or Reinsurer
wishes to assert a claim for indemnification hereunder, the Party seeking
indemnification (the “Indemnified Party”) shall deliver written notice (a
“Claims Notice”) to the other Party (the “Indemnifying Party”) no later than ten
Business Days after such claim becomes known to the Indemnified Party,
specifying the facts constituting the basis for, and the amount (if known) of
the claim asserted.  Failure to deliver a Claims Notice with respect to a claim
(other than a claim based on an Asserted Liability, as defined below) in a
timely manner as specified in the preceding sentence shall not be deemed a
waiver of the Indemnified Party’s right to indemnification hereunder for Losses
in connection with such claim, but the amount of reimbursement to which the
Indemnified Party is entitled shall be reduced to the extent the Indemnifying
Party is materially prejudiced by such failure to timely deliver such Claims
Notice.

 

Section 11.4  Right to Contest Claims of Third Parties.

 

(a)  If an Indemnified Party asserts, or may in the future seek to assert, a
claim for indemnification hereunder because (i) of a claim or demand made, or an
action, proceeding or investigation instituted, by any Person not a party to
this Agreement (a “Third Party Claimant”) that may result in a liability with
respect to which the Indemnified Party would be entitled to indemnification
pursuant to this Article XI or (ii) the Company has become aware of any
circumstance that could result in a claim for indemnification by the Reinsurer
hereunder with respect to any Extra Contractual Obligation described in clauses
(v) through (viii) of the definition of “Extra Contractual

 

35

--------------------------------------------------------------------------------


 

Obligation” (regardless of whether any claim or demand has been made, or any
action, proceeding or investigation has been instituted by a Third Party
Claimant with respect to such Extra Contractual Obligation), (each, an “Asserted
Liability”), the Indemnified Party, shall deliver to the Indemnifying Party a
Claims Notice with respect thereto, which Claims Notice shall, in accordance
with the provisions of Section 11.3 be delivered as promptly as practicable
after such Asserted Liability is actually known to the Indemnified Party. 
Failure to deliver a Claims Notice with respect to a claim in a timely manner as
specified in the preceding sentence shall not be deemed a waiver of the
Indemnified Party’s right to indemnification hereunder for a liability in
connection with such claim, but the amount of reimbursement to which the
Indemnified Party is entitled shall be reduced to the extent the Indemnifying
Party is materially prejudiced by such failure to timely deliver such Claims
Notice.

 

(b)  The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party, to investigate, contest, defend or settle any Asserted
Liability that may result in a liability with respect to which the Indemnified
Party is entitled to indemnification pursuant to this Article XI, provided that
the Indemnified Party may, at its option and at its own expense, participate in
the investigation, contesting, defense or settlement of any such Asserted
Liability through Representatives and counsel of its own choosing; and, provided
further, that the Indemnifying Party shall not settle any Asserted Liability
unless (i)(A) such settlement is on exclusively monetary terms, (B) the
Indemnifying Party obtains a complete release for the Indemnified Party with
respect to such Asserted Liability, (C) such settlement does not involve a class
action claim or a claim which alleges bad faith on the part of the Indemnified
Party and (D) such settlement would not be reasonably expected to result in an
adverse effect on the reputation, licenses or regulatory status of the
Indemnified Party; or (ii) the Indemnified Party shall have consented to the
terms of such settlement, which consent shall not unreasonably be withheld.   If
requested by the Indemnifying Party, the Indemnified Party will, at the sole
cost and expense of the Indemnifying Party, cooperate with the Indemnifying
Party and its counsel in contesting any Asserted Liability or, if appropriate
and related to the Asserted Liability in question, in making any counterclaim
against the Third Party Claimant, or any cross-complaint against any Person
(other than the Indemnified Party or its Affiliates).  Unless and until the
Indemnifying Party elects to defend the Asserted Liability, the Indemnified
Party shall have the right, at its option and at the Indemnifying Party’s
expense to do so in such manner as it deems appropriate, provided, however, that
the Indemnified Party shall not settle or compromise any Asserted Liability for
which it seeks indemnification hereunder without the prior written consent of
the Indemnifying Party (which shall not be unreasonably withheld).

 

(c)  The Indemnifying Party shall be entitled to participate in (but not to
control) the defense of any Asserted Liability which it is not defending with
its own counsel and at its own expense.

 

36

--------------------------------------------------------------------------------


 

(d)  The Company and Reinsurer shall make mutually available to each other all
relevant information in their possession relating to any Asserted Liability
(except to the extent that such action would result in a loss of attorney-client
privilege) and shall cooperate with each other in the defense thereof.

 

Section 11.5  Mitigation.  Each Party agrees to use its respective commercially
reasonable efforts to mitigate Losses and not to cause or worsen any liability
as would constitute a liability of the other Party pursuant to any claim of
indemnification hereunder.

 

Section 11.6  Subrogation; Insurance.  Upon making any indemnification payment,
the Indemnifying Party will, to the extent of such payment, be subrogated to all
rights of the Indemnified Party against any third party in respect of the Loss
to which the payment relates.  The amount of Losses sustained by an Indemnified
Party and owed by an Indemnifying Party shall be reduced by any amount received
by such Indemnified Party with respect thereto under any insurance or
reinsurance coverage from any other party alleged to be responsible therefor. 
The Indemnified Party shall use reasonable efforts at the Indemnifying Party’s
expense to collect any amounts available under such insurance or reinsurance
coverage and from such other party alleged to have responsibility.

 

ARTICLE XII
CONFIDENTIALITY

 

Section 12.1  Confidentiality.  Each of the Reinsurer and the Company agrees to
hold any Confidential Information with respect to the other Party in strictest
confidence and to take all reasonable steps to ensure that such Confidential
Information is not disclosed in any form by any means by it or by its
Affiliates, employees, advisors, agents or administrators (collectively,
“Representatives”) to third parties of any kind; provided that the foregoing
obligation shall not prohibit disclosure of any such information (a) if required
by Law, stock exchange rules or a Governmental or Regulatory Authority (in which
case the disclosing party shall allow (to the extent permitted by law and
reasonably practicable) the other Party a reasonable opportunity to comment on
such disclosure in advance of such disclosure); (b) to Representatives, auditors
or ratings agencies, provided, that such Representatives, auditors or ratings
agencies are made aware of the provisions of this Article XII; (c) to the extent
that the information has been made public by or on behalf of, or with the prior
consent of, the non-disclosing party; (d) if required in connection with any
report required to be filed or submitted with any Governmental or Regulatory
Authority; and (e) to the extent reasonably necessary in connection with any
dispute with respect to this Agreement.  The Reinsurer agrees to hold medical,
financial and other personal information about proposed, current, and former
policyowners, insureds, applicants, and beneficiaries of Policies in confidence
to the extent required to be held in confidence under applicable Law and the
Reinsurer’s privacy policy or policies

 

37

--------------------------------------------------------------------------------


 

and shall establish and maintain safeguards against the unauthorized access,
destruction, loss or alteration of such information which are no less rigorous
than those maintained by Reinsurer for its own information of a similar nature.
Notwithstanding anything to the contrary, for purposes of this Section 12.1, the
Reinsurer in its capacity as Administrator on behalf of the Company shall not be
considered an advisor, agent or administrator of the Company.

 

ARTICLE XIII
DEFINITIONS AND CONSTRUCTION

 

Section 13.1  Definitions.  Unless the context requires otherwise, for all
purposes of this Agreement, the capitalized terms set forth below shall have the
following meanings:

 

(a)  “Actual Ceding Commission” has the meaning ascribed thereto in Section
1.3(b)(iv).

 

(b)   “Actual Initial Coinsurance Premium” has the meaning ascribed thereto in
Section 1.3(a)(iv).

 

(c)  “Adjusted Capital and Surplus” has the meaning ascribed thereto in the
Stock Purchase Agreement.

 

(d)  “Administrative Services Agreement” has the meaning ascribed thereto in the
Recitals.

 

(e)  “Administrator” means the Reinsurer in its capacity as administrator under
the Administrative Services Agreement.

 

(f)  “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person at the time at which the determination of affiliation is made.  The term
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as applied to any Person, means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or other ownership interests, by contract or otherwise.

 

(g)  “Agreement” has the meaning ascribed thereto in the Recitals.

 

(h)   “Applicable Rate” means, with respect to any payment date, an interest
rate equal to one-month LIBOR for dollars that appears on page LIBOR 01 (or a
successor page) of the Reuters Telerate Screen as of 11:00 a.m., London time, on
the day that is two Business Days preceding such payment date.

 

38

--------------------------------------------------------------------------------


 

(i)  “Asserted Liability” has the meaning ascribed thereto in Section 11.4(a).

 

(j)  “Assumed Reinsurance Agreement” means any reinsurance agreement in effect
as of the Effective Time under which the Company assumes liabilities or
obligations with respect to any Policy, including the assumed reinsurance
agreements listed on Schedule 13.1(i) hereto.

 

(k)  “Bank Accounts” has the meaning ascribed thereto in Section 6.3.

 

(l)  “Books and Records” has the meaning ascribed thereto in the Stock Purchase
Agreement, but shall not include Tax Returns or Tax Records (each as defined in
the Stock Purchase Agreement).

 

(m)  “Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in Birmingham, Alabama or Greenville, South Carolina are authorized
or obligated by law or executive order to remain closed.

 

(n)  “Ceding Commission” has the meaning ascribed thereto in Section 1.3(b)(i).

 

(o)  “Ceding Commission Adjustment” has the meaning ascribed thereto in Section
1.3(b)(iv).

 

(p)  “Ceding Commission Reconciliation Statement” has the meaning ascribed
thereto in Section 1.3(b)(iv).

 

(q)  “Claimant” has the meaning ascribed thereto in Section 10.1(c).

 

(r)  “Claims Notice” has the meaning ascribed thereto in Section 11.3.

 

(s)  “Closing Date” means the date on which the closing of the transactions
contemplated by the Stock Purchase Agreement occurs.

 

(t)  “Code” means the Internal Revenue Code of 1986, as amended.

 

(u)  “Collateral” has the meaning ascribed thereto in Section 1.10(a).

 

(v)   “Company” has the meaning ascribed thereto in the Recitals.

 

(w)  “Company Indemnified Parties” has the meaning ascribed thereto in Section
11.2.

 

(x)  “Company’s Objection” has the meaning ascribed thereto in Section 10.2(a).

 

(y)  “Company Termination Payment” has the meaning ascribed thereto in Section
9.4.

 

39

--------------------------------------------------------------------------------


 

(z)   “Confidential Information” means (i) with respect to the Company, any
information with respect to the Company (other than information relating to the
Policies) that is not generally available to the public, and includes, without
limitation, policyholder lists, any medical, financial and other personal
information about proposed, current, and former policyowners, insureds,
applicants, and beneficiaries of the Company (other than proposed, current, and
former policyowners, insureds, applicants and beneficiaries of the Policies) and
information or knowledge about the Company’s processes, services, finances and
reserving methodology and (ii) with respect to the Reinsurer, any information
with respect to the Policies or the Reinsurer that is not generally available to
the public, and includes, without limitation, policyholder lists, any medical,
financial and other personal information about proposed, current, and former
policyowners, insureds, applicants, and beneficiaries of Policies and
information or knowledge about the Reinsurer’s processes, services, finances and
reserving methodology.

 

(aa)  “Consultation Period” has the meaning ascribed thereto in Section 10.2(b).

 

(bb)  “CPA Firm” has the meaning ascribed thereto in Section 10.2(b).

 

(cc)  “Demand” has the meaning ascribed thereto in Section 10.1(c).

 

(dd)  “Direct Reinsured Policies” has the meaning ascribed thereto in Section
1.1.

 

(ee)   “Discounted Interest Maintenance Reserve Amortization” has the meaning
ascribed thereto in (i) with respect to the calculation of the Estimated Ceding
Commission, Annex C and (ii) with respect to the calculation of the Actual
Ceding Commission, Annex D.

 

(ff)  “Effective Date” means April 29, 2011.

 

(gg)  “Effective Time” means 12:01 a.m. Eastern time on the Effective Date.

 

(hh)  “Encumbrance” has the meaning ascribed thereto in the Stock Purchase
Agreement.

 

(ii)  “Estimated Balance Sheet” has the meaning ascribed thereto in the Stock
Purchase Agreement.

 

(jj)  “Estimated Ceding Commission” has the meaning ascribed thereto in Section
1.3(b)(ii).

 

(kk)  “Estimated Initial Coinsurance Premium” has the meaning ascribed thereto
in Section 1.3(a)(ii).

 

40

--------------------------------------------------------------------------------


 

(ll)  “Estimated NB Volume Adjustment Schedule” has the meaning ascribed thereto
in the Stock Purchase Agreement.

 

(mm)  “Excluded Liabilities” means any claim or liability under, in connection
with, or with respect to the Policies, for Extra Contractual Obligations
(i) that are based upon, relate to, or arise out of, any act, error or omission
of the Company, its Affiliates or any of their respective officers, directors,
employees or agents (excluding the Reinsurer and its Affiliates in their
capacity as Administrator pursuant to the Administrative Services Agreement and
any successor, assign, designee or subcontractor appointed by the Reinsurer as
Administrator) occurring on or after the Effective Time, unless the Reinsurer
directed or consented to the act or course of conduct that led directly to the
imposition of the Extra Contractual Obligations; provided, however, that the
term “Excluded Liabilities” shall not apply to Extra Contractual Obligations in
Schedule 7.3(a)(1) to the Stock Purchase Agreement; or (ii) to the extent such
Extra Contractual Obligations were included as liabilities on the Final Balance
Sheet and were not included in Adjusted Capital and Surplus; provided, that an
amount in excess of the amount reflected as a liability on the Final Balance
Sheet shall not be an Excluded Liability.

 

(nn)  “Existing Direct Reinsured Policies” has the meaning ascribed thereto in
Section 1.1.

 

(oo)  “Existing Indirect Reinsured Policies” has the meaning ascribed thereto in
Section 1.1.

 

(pp)  “Extra Contractual Obligations” means all liabilities, obligations or
losses (whether known or unknown, contingent or otherwise) incurred or arising
at any time under or relating to any Policy that are not provided by the
contractual benefits arising under the express terms and conditions of such
Policy or are in excess of the applicable Policy benefits, including, without
limitation, any liability for taxes, toll charges, fines, penalties,
forfeitures, excess or penalty interest, punitive, special, exemplary or other
form of extra-contractual damages or attorneys’ fees and costs awarded, which
liabilities, obligations or losses arise from any act, error or omission,
whether or not intentional, negligent, in bad faith or otherwise relating to:
(i) the marketing, sale, underwriting, issuance or administration of the
Policies; (ii) the investigation, defense, trial, settlement or handling of
claims, benefits or payments under the Policies; (iii) the failure to pay, the
delay in payment of, or errors in calculating or administering the payment of,
benefits, claims or any other amounts due or alleged to be due under or in
connection with the Policies; (iv) Premium Taxes other than those settled under
Section 1.6 in connection with premiums received under the Policies; (v) the
failure of any Policy to provide the purchaser, policyholder, account holder or
other holder or intended beneficiaries thereof with tax treatment under the Code
that is the same as or more favorable than the tax treatment under the Code
(1) that was purported to apply in materials provided at the time of issuance,
assumption, exchange, modification or sale of the Policy by the Company or

 

41

--------------------------------------------------------------------------------


 

any of its predecessors or (2) for which policies or contracts of that type are
intended to qualify under the Code; (vi) the treatment of any Policy as a
“modified endowment contract” within the meaning of Section 7702A of the Code,
except where the holder of the Policy shall have consented to its status as a
“modified endowment contract” under Section 7702A; (vii) costs and expenses
attributable to services performed pursuant to Schedule 7.3(a)(1)(a)(ii) to the
Stock Purchase Agreement; (viii) the failure of the Company to comply with any
applicable tax information reporting or disclosure requirements (other than any
such requirements applicable to the Company’s income tax returns) or tax
withholding requirements with respect to distributions or payments made pursuant
to the Policies; (ix) any Taxes (as defined in the Stock Purchase Agreement)
applicable to the Transferred Assets; and (x) any transfer, sales, use, value
added, excise, stock transfer, documentary stamp, recording, registration and
any similar taxes that become payable as a result of the acquisition by the Life
Reinsurer of the Transferred Assets (including any real property transfer tax
and any similar tax); provided that “Extra Contractual Obligations” will not
under any circumstances include U.S. federal or state income or capital stock or
similar taxes (or interest or penalties payable with respect thereto) imposed
upon the Company or any of its Affiliates.

 

(qq)  “Fair Market Value” means, with respect to any asset (other than cash) as
of any date of determination, the fair market value of such asset determined in
accordance with SAP and based on the closing price obtained from Interactive
Data Corporation, as of the close of business on the Business Day prior to the
date of determination, together with any accrued and unpaid interest thereon,
minus (x) for purposes of determining the Value of the Transferred Assets three
Business Days prior to the Effective Date, the estimated amount of any principal
and interest (to the extent included in such valuation) to be paid to the
Company (and not the Reinsurer) following the date of determination as holder of
record of such asset on or prior to the Closing Date or (y) for purposes of
determining the Value of the Transferred Assets as of the Effective Date, the
amount of any principal and interest (to the extent included in such valuation)
paid or to be paid to the Company (and not the Reinsurer) following the date of
determination as holder of record of such asset on or prior to the Closing Date.

 

(rr)  “Final Balance Sheet” has the meaning ascribed thereto in the Stock
Purchase Agreement.

 

(ss)  “Final NB Volume Adjustment Schedule” has the meaning ascribed thereto in
the Stock Purchase Agreement.

 

(tt)  “Financed Amount” means, as of any date of determination, the gross
statutory reserves (including deficiency reserves) and any additional
policy-related liabilities that are required to be held by the Reinsurer with
respect to all or any portion of the Reinsured Policies retroceded by the
Reinsurer in connection with any reserve financing or securitization transaction
as of such date of determination reduced by credit

 

42

--------------------------------------------------------------------------------


 

for reinsurance taken by the Company in respect of such Financed Amount for
Other Reinsurance; provided that the Financed Amount shall not exceed
$250,000,000 without the prior written consent of the Company.  Such reserves
and liabilities are posted in lines 1 through 9.4 inclusive on page 3 of the
Company’s 2010 financial statements as prepared under SAP.  For years after
2010, reserves and liabilities corresponding to those lines of the Company’s
2010 SAP financial statements will be included in the Financed Amount even if
the form of SAP financial statements changes.

 

(uu)  “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States or any federal, national, state, municipal, county, city or
other political subdivision.

 

(vv)  “Indemnified Party” has the meaning ascribed thereto in Section 11.3.

 

(ww)  “Indemnifying Party” has the meaning ascribed thereto in Section 11.3.

 

(xx)  “Indirect Reinsured Policies” has the meaning ascribed thereto in
Section 1.1.

 

(yy)  “Initial Coinsurance Premium” has the meaning ascribed thereto in
Section 1.3(a)(i).

 

(zz)  “Initial Coinsurance Premium Adjustment” has the meaning ascribed thereto
in Section 1.3(a)(iv).

 

(aaa)  “Initial Coinsurance Premium Reconciliation Statement” has the meaning
ascribed thereto in Section 1.3(a)(iv).

 

(bbb)  “Interest Maintenance Reserve” means the interest maintenance reserve, as
determined in accordance with SAP, consistently applied.

 

(ccc)  “Law” means all laws, statutes, rules, regulations, ordinances and other 
pronouncements having the effect of law of the United States or any state,
municipality, county, city or other political subdivision thereof or of any
Governmental or Regulatory Authority.

 

(ddd)  “Life NB Amount” has the meaning ascribed thereto in Exhibit B to the
Stock Purchase Agreement.

 

(eee)  “Losses” means any damages, claims, losses, liabilities, charges,
actions, suits, proceedings, deficiencies, taxes, fees, assessments, interest,
penalties, and reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees and expenses).

 

43

--------------------------------------------------------------------------------


 

(fff)  “Monthly Accounting Period” means, with respect to any calendar month,
the period beginning on the first day of such calendar month and ending on the
last day of such calendar month.

 

(ggg)   “Net Retained Liabilities” means, with respect to any time of
determination, all liabilities or obligations in respect of any Policies that,
under the terms of any Other Reinsurance Agreement covering such Policy, (i) the
Company is required to retain unreinsured and for its own account or (ii) in the
opinion of the Company and the Reinsurer, requires consent from any party to
such agreement in order to effect reinsurance under this Agreement, and as to
which a waiver of such requirement or other consent has not been obtained prior
to such time of determination.

 

(hhh)   “Net Retained Liabilities Cash Adjustment” has the meaning ascribed
thereto in Section 1.3(c).

 

(iii)  “Net Retained Liabilities Cash Reconciliation Statement” has the meaning
ascribed thereto in Section 1.3(c).

 

(jjj)  “Net Retained Liabilities Ceding Commission Interest” means an amount
equal to the ratio of the Net Retained Liabilities Initial Ceding Commission
Adjustment as of the True-Up Date over the Net Retained Liabilities as of the
True-Up Date, multiplied by an amount equal to the Net Retained Liabilities
Earned Interest.

 

(kkk)  “Net Retained Liabilities Earned Interest” means an amount equal to the
ratio of the Net Retained Liabilities Initial Coinsurance Premium Adjustment as
of the True-Up Date over the actual amount of the Initial Coinsurance Premium,
multiplied by an amount equal to the aggregate interest earned on the
Transferred Assets from the Effective Date through the True-Up Date.

 

(lll)  “Net Retained Liabilities Initial Ceding Commission Adjustment” means, as
of any time of determination, an amount equal to the portion of the $200,500,000
amount set forth in clause (1) of the definition  “Ceding Commission”
attributable to the Net Retained Liabilities immediately prior to such time,
determined by the Reinsurer in accordance with the methodology set forth on
Annex E.

 

(mmm)  “Net Retained Liabilities Initial Coinsurance Premium Adjustment” means,
as of any time of determination, an amount equal to the Reinsurer’s Share of
gross statutory reserves (including deficiency reserves) and any additional
policy-related liabilities that were required to be held by the Company
immediately prior to the Effective Time with respect to the Net Retained
Liabilities as of such time, net of (1) the Reinsurer’s Share of policy loan
balances immediately prior to the Effective Time on Net Retained Liabilities as
of such time, and (2) the Reinsurer’s Share of net due and deferred Premiums
immediately prior to the Effective Time on Net Retained Liabilities as of such

 

44

--------------------------------------------------------------------------------


 

time, reduced by credit for reinsurance taken by the Company in respect of the
Net Retained Liabilities for Other Reinsurance immediately prior to the
Effective Time.  Such reserves and liabilities are posted in lines 1 through 9.4
inclusive on page 3 of the Company’s 2010 financial statements as prepared under
SAP.  For years after 2010, reserves and liabilities corresponding to those
lines of the Company’s 2010 SAP financial statements will be included in the Net
Retained Liabilities Initial Coinsurance Premium Adjustment even if the form of
SAP financial statements changes.

 

(nnn)  “Net Retained Liabilities True-Up Date” means the earlier of (i) the
True-Up Date and (ii) the date that is seventy-five days following the Effective
Date.

 

(ooo)  “Net Retained Liability Ceding Commission Amount” means with respect to
any Net Retained Liability for which a waiver or consent is obtained subsequent
to the Net Retained Liabilities True-Up Date to reinsure such Net Retained
Liability under the terms of this Agreement or the Parties otherwise agree that
any such waivers or consents shall not be required as a condition to coverage
hereunder, an amount equal to the portion of the $200,500,000 amount set forth
in clause (1) of the definition “Ceding Commission” attributable to such Net
Retained Liability determined by the Reinsurer in accordance with the
methodology set forth on Annex F.

 

(ppp)  “Net Retained Liability Reserve Transfer Amount” means with respect to
any Net Retained Liability for which a waiver or consent is obtained subsequent
to the Net Retained Liabilities True-Up Date to reinsure such Net Retained
Liability under the terms of this Agreement or the Parties otherwise agree that
any such waivers or consents shall not be required as a condition to coverage
hereunder, the gross statutory reserves (including deficiency reserves) and any
additional policy-related liabilities that are required to be held by the
Company with respect to such Net Retained Liability immediately prior to the
time of such waiver, consent or agreement by the  Parties, as applicable, net of
the Reinsurer’s Share of (1) policy loan balances on such Net Retained Liability
immediately prior to the time of such waiver, consent or agreement by the 
Parties, as applicable, and (2) net due and deferred Premiums on such Net
Retained Liability immediately prior to the time of such waiver, consent or
agreement by the  Parties, as applicable, reduced by credit for reinsurance
taken by the Company in respect of such Net Retained Liability for Other
Reinsurance immediately prior to the time of such waiver, consent or agreement
by the  Parties, as applicable.  Such reserves and liabilities are posted in
lines 1 through 9.4 inclusive on page 3 of the Company’s 2010 financial
statements as prepared under SAP.  For years after 2010, reserves and
liabilities corresponding to those lines of the Company’s 2010 SAP financial
statements will be included in Net Retained Liability Reserve Transfer Amount
even if the form of SAP financial statements changes.

 

(qqq)  “Net Settlement” has the meaning ascribed thereto in Section 6.4.

 

45

--------------------------------------------------------------------------------


 

(rrr)  “New Direct Reinsured Policies” has the meaning ascribed thereto in
Section 1.1.

 

(sss)   “New Indirect Reinsured Policies” has the meaning ascribed thereto in
Section 1.1.

 

(ttt)  “Non-Guaranteed Elements” has the meaning ascribed thereto in
Section 1.8(b).

 

(uuu)  “Notice of Agreement” has the meaning ascribed thereto in
Section 10.2(a).

 

(vvv)  “Other Reinsurance” means reinsurance ceded with respect to Reinsured
Policies under the terms of the ceded reinsurance agreements that the Company
has entered into with third parties prior to the Effective Time covering the
Reinsured Policies, including the ceded reinsurance agreements listed on
Schedule 13.1(ttt) hereto, and any ceded reinsurance agreement entered into by
the Company with the Reinsurer’s consent pursuant to Section 1.7, as all such
reinsurance ceded may be in force from time to time.

 

(www)  “Other Reinsurance Agreements” means the reinsurance treaties and
agreements documenting the Other Reinsurance (including all amendments and
modifications thereto entered into prior to the Effective Date or pursuant to
Section 2.2).

 

(xxx)  “Other Reinsurance Benefits” means, for any period, the aggregate amount
of benefits received by the Company for reinsurance ceded pursuant to Other
Reinsurance Agreements with respect to the Reinsured Policies during such
period.

 

(yyy)  “Other Reinsurance Premiums” means, for any period, the aggregate amount
of premiums paid by the Company pursuant to Other Reinsurance Agreements with
respect to the Reinsured Policies during such period.

 

(zzz)  “Panel” has the meaning ascribed thereto in Section 10.1(d)(i).

 

(aaaa)  “Party” has the meaning ascribed thereto in the Recitals.

 

(bbbb)  “Parties” has the meaning ascribed thereto in the Recitals.

 

(cccc)  “Permitted Encumbrance” has the meaning ascribed thereto in the Stock
Purchase Agreement.

 

(dddd)  “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, a trust or other entity or
organization.

 

(eeee)  “Policies” mean (1) all of the insurance policies and contracts
(including supplementary contracts), together with all related binders, slips
and certificates and

 

46

--------------------------------------------------------------------------------


 

including applications therefor and all supplements, endorsements, riders and
agreements in connection therewith, issued or reinsured by Company other than
such insurance polices and contracts falling within the following lines of
business: annuities, variable life and annuity certain supplemental contracts
included on Exhibit 7 of the Company’s statutory financial statements and
(2) the insurance policies and contracts (including supplementary contracts),
together with all related binders, slips and certificates and including
applications therefor and all supplements, endorsements, riders and agreements
in connection therewith, issued or reinsured by Company and listed on Schedule
13.1(cccc) hereto.

 

(ffff)  “Premiums” means premiums and considerations due or to become due,
premiums deferred and uncollected, premium adjustments and any and all amounts
or payments, including any and all policy fees, charges, reimbursements and
similar amounts, which are or were held, received or collected by Company, or
which are now due or will become due from any source under or in connection with
the Reinsured Policies, but not including Other Reinsurance Premiums.

 

(gggg)  “Premium Taxes” has the meaning ascribed thereto in Section 1.6(b).

 

(hhhh)  “Producer” has the meaning ascribed thereto in the Stock Purchase
Agreement.

 

(iiii)  “Producer Agreements” has the meaning ascribed thereto in the Stock
Purchase Agreement.

 

(jjjj)  “Producer Payments” means any expense allowance, commission, override
commission, service fee or other compensation payable by the Company to a
Producer pursuant to a Producer Agreement (i) in connection with any Reinsured
Policy and (ii) not in the ordinary course of the Company’s business in
connection with any Policy other than a Reinsured Policy.

 

(kkkk)  “Purchase Price Adjustment Materials” has the meaning ascribed thereto
in the Stock Purchase Agreement.

 

(llll)  “Qualified United States Financial Institution” means an institution
that is (a) organized or, for a United States branch or agency office of a
foreign banking organization, licensed under the laws of the United States or
any state thereof and has been granted authority to operate with fiduciary
powers and (b) regulated, supervised and examined by federal or state
authorities having regulatory authority over banks and trust companies.

 

(mmmm)  “RBC Ratio” means the ratio, as of the date of determination, of the
Company’s or the Reinsurer’s “total adjusted capital” over its “company action
level risk-based capital”, as applicable, as such terms are defined and
prescribed by requirements

 

47

--------------------------------------------------------------------------------


 

promulgated by the National Association of Insurance Commissioners and
regulations adopted by the insurance regulatory authorities in the Company’s or
the Reinsurer’s state of domicile, as applicable, which are in effect as of such
date, calculated as of the end of each calendar quarter, and using reserving
methodologies and asset classifications that are in accordance with generally
accepted statutory accounting principles and practices required or permitted by
the National Association of Insurance Commissioners and the insurance regulatory
authority in the Company’s or the Reinsurer’s state of domicile, as applicable,
consistently applied throughout the specified period and in the immediately
prior comparable period.  When an RBC Ratio is calculated for any period that is
not based on data contained in the annual financial statement of the Company or
the Reinsurer, “premium” (as defined in the instructions for preparing the RBC
Ratio as promulgated by the National Association of Insurance Commissioners) for
such year-to-date period will be reasonably estimated and annualized wherever
required in such calculation.

 

(nnnn)  “Reinsured Liabilities” means all gross liabilities and obligations
arising out of or relating to the Reinsured Policies (other than the Net
Retained Liabilities, Extra Contractual Obligations and the Excluded
Liabilities), net of Other Reinsurance Benefits.

 

(oooo)  “Reinsured Policies” has the meaning ascribed thereto in Section 1.1.

 

(pppp)  “Reinsurer” has the meaning ascribed thereto in the Recitals.

 

(qqqq)  “Reinsurer Indemnified Parties” has the meaning ascribed thereto in
Section 11.2.

 

(rrrr)  “Reinsurer’s Share” has the meaning ascribed thereto in Section 1.2.

 

(ssss)  “Reinsurer Termination Payment” has the meaning ascribed thereto in
Section 9.4.

 

(tttt)  “Representatives” has the meaning ascribed thereto in Section 12.1.

 

(uuuu)  “Required Balance” has the meaning ascribed thereto in Section 3.1(b).

 

(vvvv)  “Respondent” has the meaning ascribed thereto in Section 10.1(c).

 

(wwww)  “Review Period” has the meaning ascribed thereto in Section 10.2(a).

 

(xxxx)  “SAP” means the statutory accounting principles and practices prescribed
by the Company’s state of domicile.

 

(yyyy)  “Seller” has the meaning ascribed to it in the Stock Purchase Agreement.

 

48

--------------------------------------------------------------------------------


 

(zzzz)  “Statutory Book Value” means the carrying value of the subject asset or
liability on the books of the Reinsurer for statutory statement purposes
determined in accordance with the statutory accounting principles and practices
prescribed by the Reinsurer’s state of domicile, consistently applied.

 

(aaaaa)  “Statutory Reserves” means, as of any date of determination, the gross
statutory reserves (including deficiency reserves) and any additional
policy-related liabilities that are required to be held by the Company with
respect to the Reinsured Policies, as of such date of determination reduced by
credit for reinsurance taken by the Company or by the Reinsurer in respect of
the Reinsured Policies for Other Reinsurance as of such date of determination. 
Such reserves and liabilities are posted in lines 1 through 9.4 inclusive on
page 3 of the Company’s 2010 financial statements as prepared under SAP.  For
years after 2010, reserves and liabilities corresponding to those lines of the
Company’s 2010 SAP financial statements will be included in Statutory Reserves
even if the form of SAP financial statements changes.

 

(bbbbb)  “Stock Purchase Agreement” means the Stock Purchase Agreement,  dated
as of October 22, 2010, by and among RBC Insurance Holdings (USA) Inc., Athene
Holding, Ltd., Protective Life Insurance Company, and, solely for purposes of
Sections 5.14 through Section 5.17 and Articles 7, 8 and 10 of thereof, RBC USA
Holdco Corporation, as amended from time to time.

 

(ccccc)  “Third Party Claimant” has the meaning ascribed thereto in
Section 11.4(a).

 

(ddddd)  “Transferred Assets” has the meaning ascribed thereto in
Section 1.3(a)(i).

 

(eeeee)  “Transition Services Agreement” has the meaning ascribed thereto in the
Stock Purchase Agreement.

 

(fffff)  “True-Up Date” has the meaning ascribed thereto in Section 1.3(a)(iv).

 

(ggggg)  “Trust Account” has the meaning ascribed thereto in Section 3.1(a).

 

(hhhhh)   “Trust Agreement” means the Trust Agreement between the Reinsurer, as
grantor, the Company, as beneficiary, and the Trustee, as trustee, substantially
in the form attached as Exhibit A hereto.

 

(iiiii)  “Trustee” has the meaning ascribed thereto in Section 3.1(a).

 

(jjjjj)  “UCC” has the meaning ascribed thereto in Section 1.10(b)(i).

 

(kkkkk)  “Umpire” has the meaning ascribed thereto in Section 10.1(d)(ii).

 

49

--------------------------------------------------------------------------------


 

(lllll)  “Unresolved Items” has the meaning ascribed thereto in Section 10.2(b).

 

(mmmmm)  “Value” means, as of any date of determination, the sum of (i) the
amount of cash included in the Transferred Assets as of such date, (ii) the
excess of (1) the aggregate Statutory Book Value (as reflected in the Company’s
Estimated Balance Sheet or Final Balance Sheet, as applicable) of all assets
included in the Transferred Assets that are commercial mortgage loans and real
estate owned for investment purposes, together with any accrued and unpaid
interest thereon, but net of any liability specifically related to any such
Transferred Assets to the extent such liability is accounted for on the
Estimated Balance Sheet or the Final Balance Sheet, as applicable, over
(2) $18,000,000 and (iii) the aggregate Fair Market Value of all other assets
included in the Transferred Assets as of such date.

 

Section 13.2  Construction.

 

(a)  For purposes of this Agreement, the words “hereof,” “herein,” “hereby” and
other words of similar import refer to this Agreement as a whole unless
otherwise indicated.

 

(b)  Whenever the singular is used herein, the same shall include the plural,
and whenever the plural is used herein, the same shall include the singular,
where appropriate.

 

(c)  For purposes of this Agreement, the term “including” means “including but
not limited to.”

 

(d)  Whenever used in this Agreement, the masculine gender shall include the
feminine and neutral genders.

 

(e)  All references herein to Articles, Sections, Subsections, Paragraphs,
Exhibits and Schedules shall be deemed references to Articles, Sections,
Subsections and Paragraphs of, and Exhibits, Annexes and Schedules to, this
Agreement, unless the context shall otherwise require.

 

(f)  Any reference herein to any statute, agreement or document, or any section
thereof, shall, unless otherwise expressly provided, be a reference to such
statute, agreement, document or section as amended, modified or supplemented
(including any successor section) and in effect from time to time.

 

(g)  All terms defined in this Agreement shall have the defined meaning when
used in any Schedule, Annex, Exhibit, certificate or other documents attached
hereto or made or delivered pursuant hereto unless otherwise defined therein.

 

50

--------------------------------------------------------------------------------


 

ARTICLE XIV
GENERAL PROVISIONS

 

Section 14.1  Books and Records.  On the Effective Date or as soon as possible
thereafter (but not later than three Business Days after the Company has
received the applicable Books and Records from Seller pursuant to the transfer
required under the Stock Purchase Agreement) in the manner (and in the case of
physical Books and Records at the location(s)) reasonably requested by the
Reinsurer, the Company will transfer the Books and Records relating to the
Reinsured Policies to the Reinsurer; provided, that the Company shall be
permitted to retain a copy of the Books and Records transferred to the
Reinsurer.  The Reinsurer agrees that, on and after the Effective Date, and for
such period of time as may be required under the Reinsurer’s standard record
retention practices and procedures, and in accordance with applicable Law, it
will maintain true and accurate Books and Records with respect to the Reinsured
Policies of all reinsurance hereunder.  So long as any Reinsured Policies are in
force and subject to coinsurance hereunder, the Reinsurer shall make available
for inspection and copying by the Company and its Representatives, during normal
business hours of the Reinsurer upon forty-eight hours’ advance written notice,
any non-privileged financial or other records pertaining to the Reinsured
Policies that may reasonably be required by the Company for financial statement
preparation or any other reasonable business purpose.

 

Section 14.2  Inspection by Reinsurer.  Upon reasonable notice, Reinsurer and
its Representatives may inspect any and all books, records, documents or similar
information reasonably relating to or affecting the Reinsured Policies or
reinsurance under this Agreement at the appropriate office of the Company,
during normal business hours upon forty-eight hours’ advance written notice.

 

Section 14.3  Errors and Omissions.  If any delay, omission, error or failure to
pay amounts due or to perform any other act required by this Agreement is caused
by mistake, misunderstanding or oversight, the Parties will equitably adjust the
situation to what it would have been had the mistake, misunderstanding or
oversight not occurred, and the reinsurance provided hereunder will not be
invalidated.  Should it not be possible to adjust the situation, it will be
referred to dispute resolution pursuant to Article X or to such other dispute
resolution procedure as may be mutually selected by the Parties.

 

Section 14.4  Offset.  Any amount which either the Company or the Reinsurer is
contractually obligated to pay to the other Party under this Agreement may be
paid out of any amount which is due and unpaid under this Agreement.  The
application of this offset provision will not be deemed to constitute diminution
in the event of insolvency.

 

Section 14.5  Reimbursement of Expenses.  The Reinsurer shall reimburse the
Company promptly for any expenses it incurs in complying with any request,
direction,

 

51

--------------------------------------------------------------------------------


 

recommendation or instruction of the Reinsurer pursuant to Section 1.4,
Section 1.5, Section 2.2 or Section 3.3(b).

 

Section 14.6  Parties to this Agreement.  This is an agreement for indemnity
reinsurance solely between the Company and the Reinsurer.  The performance of
the obligations of each Party under this Agreement shall be rendered solely to
the other Party.  The acceptance of risks under this Agreement shall create no
right or legal relationship between the Reinsurer and the insured, owner or
beneficiary of any insurance policy or other contract of the Company.

 

Section 14.7  Authority.  Neither the Company nor the Reinsurer shall have any
power or authority to act for or on behalf of the other except as expressly
granted herein or in the Administrative Services Agreement, and no other or
greater power or authority shall be implied by the grant or denial of power or
authority specifically mentioned herein.  No employee or agent of either Party
shall be considered an employee or agent of the other.

 

Section 14.8   No Assignment.  This Agreement may not be assigned by either of
the Parties hereto without the prior written approval of the other Party. 
Notwithstanding the foregoing, the Reinsurer shall not be prohibited from
further transfer of risks accepted hereunder on a retrocession or other basis
without the prior approval of the Company, provided that any transfer shall not
relieve the Reinsurer of its obligations under this Agreement.

 

Section 14.9  Notices.  Any notice, approval, request, consent, instruction, or
other document to be given hereunder by any Party hereto to the other Party
hereto will be delivered by personal delivery, overnight express or facsimile
(followed by telephone confirmation with the intended recipient), as follows:

 

If to the Company, to:

 

Liberty Life Insurance Company

P.O. Box 1389

Greenville, South Carolina 29602-1389

Telephone: (864) 609-1307

Facsimile: (864) 609-1049

Attention: President

 

with copies (which shall not constitute notice) to:

 

Liberty Life Insurance Company

c/o Athene Asset Management LLC

1219 Morningside Drive

 

52

--------------------------------------------------------------------------------


 

Manhattan Beach, CA 90266

Telephone: (310) 939-1904

Fax: (310) 939-1903

Attention: Secretary

Email: golden@athenellc.com

 

and

 

Athene Holding Ltd.
First Floor, Chesney House, 96 Pitt’s Bay Road
Pembroke HM 08, Bermuda
Telephone: (441) 279-8412
Facsimile: (441) 279-8401
Attention: Chip Gillis; Zachary Jones; Tab Shanafelt
Email: cgillis@athenelifere.bm; zjones@athenelifere.bm;
tshanafelt@athenelifere.bm

 

Sidley Austin LLP
1 South Dearborn
Chicago, Illinois 60603

Telephone:

(312) 853-7061

Facsimile:

(312) 853-7036

Attn:                    Perry J. Shwachman, Esq.

 

and

 

Sidley Austin LLP
787 Seventh Avenue
New York, New York  10019

Telephone:

(212) 839-5835

Facsimile:

(212) 839-5599

Attn:                    Jonathan J. Kelly, Esq.

 

If to the Reinsurer, to:

 

Protective Life Insurance Company
2801 Highway 280 South
Birmingham, Alabama 35223
Telephone: (205) 268-1000
Facsimile: (205) 268-3597
Attn:  Alfred F. Delchamps, III
Email: Al.Delchamps@Protective.com

 

53

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022

Telephone:

(212) 909- 6459

Facsimile:

(212) 909- 7459

Attn:                    Nicholas F. Potter, Esq.

 

or at such other address for a Party as will be specified by like notice.  Each
notice or other communication required or permitted under this Agreement that is
addressed as provided in this section will be deemed given upon delivery.

 

Section 14.10  Severability.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law, and if the
rights or obligations of the Company or Reinsurer under this Agreement will not
be materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

 

Section 14.11  Announcements.  Except as required by applicable Law or in
connection with public disclosure to investors or analysts, the content and
timing of public announcements by either Party concerning the transactions
contemplated by this Agreement must be approved in advance by both Parties, but
such approval shall not be unreasonably withheld, conditioned or delayed.

 

Section 14.12  Schedules, Annexes and Exhibits.  All Schedules, Annexes and
Exhibits to this Agreement are attached hereto and are incorporated herein by
reference.  The provisions of this Agreement (without reference to any attached
Schedules, Annexes and Exhibits) shall be deemed to control in the event of any
inconsistency or conflict between the provisions of this Agreement (without
reference to any attached Schedules, Annexes and Exhibits) and the Schedules,
Annexes and Exhibits attached hereto.

 

Section 14.13  Entire Agreement.  This Agreement and any Schedules, Annexes and
Exhibits attached hereto supersede all prior discussions and written and oral
agreements between the Parties with respect to the subject matter of this
Agreement.  This Agreement (and any Schedules, Annexes and Exhibits attached
hereto) and the

 

54

--------------------------------------------------------------------------------


 

Administrative Services Agreement contain the sole and entire agreement between
the Parties hereto with respect to the subject matter hereof.

 

Section 14.14  Binding Effect.  This Agreement is binding upon, and will inure
to the benefit of, the Parties and their respective permitted assignees and
successors (including, without limitation, any liquidator, rehabilitator,
receiver or conservator of a Party).

 

Section 14.15  Waiver and Amendment.  This Agreement may be modified or amended
only by a writing duly executed by the Company and the Reinsurer.  Any term or
condition of this Agreement may be waived at any time by the Party that is
entitled to the benefit thereof.  A waiver must be in writing and must be
executed by such Party.  A waiver on any occasion shall not be deemed to be a
waiver of the same or any term or condition on a future occasion.

 

Section 14.16  Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the interpretation of this Agreement.

 

Section 14.17  Counterparts.  This Agreement may be executed simultaneously in
any number of counterparts, each of which will be deemed an original, but all of
which will constitute one and the same instrument.

 

Section 14.18  No Prejudice.  The Parties agree that this Agreement has been
jointly negotiated and drafted by the Parties hereto and that the terms hereof
shall not be construed in favor of or against any Party on account of its
participation in such negotiations and drafting.

 

Section 14.19  Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of South Carolina without
giving effect to the principles of conflicts of law rules thereof.

 

Section 14.20  Further Assurances.  Each Party shall take, or cause to be taken,
any and all reasonable actions, including the execution, acknowledgment, filing
and delivery of any and all documents and instruments that the other Party may
reasonably request in order to effect the intent and purpose of this Agreement
and the transactions contemplated hereby.

 

Section 14.21  Recourse.  Without limiting the rights of any party under the
Stock Purchase Agreement of any party thereto, the Parties agree that all
obligations of the Company under this Agreement and all representations and
warranties of the Company made herein are without recourse to the Seller or its
Affiliates or any director, officer, agent or representative of any of the
foregoing.

 

[Remainder of page intentionally left blank]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers effective this 29th day of April,
2011.

 

 

LIBERTY LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Guy Hudson Smith III

 

Name:

Guy Hudson Smith III

 

Title:

President

 

 

 

 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Carolyn King

 

Name:

Carolyn King

 

Title:

Senior Vice President, Acquisitions and Corporate Development

 

[Signature Page to Coinsurance Agreement]

 

--------------------------------------------------------------------------------